


Exhibit 10.1








ROCKWELL COLLINS, INC.




$200,000,000




364-DAY
CREDIT AGREEMENT




dated as of February 5, 2016,




JPMorgan Chase Bank, N.A.,
Administrative Agent




Citibank, N.A.,
Syndication Agent




Crédit Agricole Corporate and Investment Bank,
Mizuho Bank, Ltd.,
The Bank of New York Mellon,
U.S. Bank National Association,
Wells Fargo Bank, National Association,
Co-Documentation Agents




The Banks Listed Herein




J.P. Morgan Securities LLC,
Citigroup Global Markets Inc.,
Joint Lead Arrangers and Bookrunners
    

1

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
 
PAGE
ARTICLE 1
Definitions
 
 
 
Section 1.01.
Definitions
5


Section 1.02.
Accounting Terms and Determinations
17


Section 1.03.
Types of Borrowings
17


Section 1.04.
Terms Generally
17


 
 
 
ARTICLE 2
The Credits
 
 
 
Section 2.01.
Commitments to Lend
17


Section 2.02.
Notice of Committed Borrowing
18


Section 2.03.
Competitive Bid Borrowings
18


Section 2.04.
Notice to Banks; Funding of Loans
21


Section 2.05.
Evidence of Debt
21


Section 2.06.
Maturity of Loans
22


Section 2.07.
Interest Rates
22


Section 2.08.
Method of Electing Interest Rates
22


Section 2.09.
Facility Fee
24


Section 2.10.
Optional Termination or Reduction of Commitments
24


Section 2.11.
Scheduled Termination of Commitments
24


Section 2.12.
Optional Prepayments
24


Section 2.13.
General Provisions as to Payments
24


Section 2.14.
Funding Losses
25


Section 2.15.
Computation of Interest and Fees
25


Section 2.16.
Regulation D Compensation
25


Section 2.17.
[Reserved]
25


Section 2.18.
[Reserved]
26


Section 2.19.
[Reserved]
26


Section 2.20.
Defaulting Banks
26


Section 2.21.
Term Loan Conversion
26


 
 
 
ARTICLE 3
Conditions
 
 
 
Section 3.01.
[Reserved]
27


Section 3.02.
Conditions Precedent to Closing Date
27


Section 3.03.
Borrowings
27


 
 
 
ARTICLE 4
Representations and Warranties
 
 
 
Section 4.01.
Corporate Existence and Power
28


Section 4.02.
Corporate and Governmental Authorization; No Contravention
28


Section 4.03.
Binding Effect
28




2

--------------------------------------------------------------------------------




Section 4.04.
Financial Information
28


Section 4.05.
Litigation
29


Section 4.06.
Environmental Matters
29


Section 4.07.
Investment Company Act
29


Section 4.08.
Compliance with Certain Laws
29


 
 
 
ARTICLE 5
Covenants
 
 
 
Section 5.01.
Information
29


Section 5.02.
Maintenance of Existence
30


Section 5.03.
Compliance with Laws
30


Section 5.04.
Use of Proceeds
30


Section 5.05.
Debt to Capitalization
30


Section 5.06.
Mergers, Consolidations and Sales of Assets
31


Section 5.07.
Limitations on Liens
31


Section 5.08.
Limitations on Sale and Lease-Back
33


Section 5.09.
Limitations on Change in Subsidiary Status
34


 
 
 
ARTICLE 6
Defaults
 
 
 
Section 6.01.
Events of Default
35


Section 6.02.
Notice of Default
36


 
 
 
ARTICLE 7
The Agent
 
 
 
Section 7.01.
Appointment and Authorization
36


Section 7.02.
Agent and Affiliates
36


Section 7.03.
Action by Agent
36


Section 7.04.
Consultation with Experts
36


Section 7.05.
Liability of Agent
36


Section 7.06.
Indemnification
36


Section 7.07.
Credit Decision
37


Section 7.08.
Successor Agent
37


Section 7.09.
Agent's Fee
37


 
 
 
ARTICLE 8
Change in Circumstances
 
 
 
Section 8.01.
Basis for Determining Interest Rate Inadequate or Unfair
37


Section 8.02.
Illegality
38


Section 8.03.
Increased Cost and Reduced Return
38


Section 8.04.
Taxes
39


Section 8.05.
Base Rate Loans Substituted for Affected Fixed Rate Loans
42


Section 8.06.
Mitigation Obligations; Replacement of Banks
42


 
 
 
 
 
 
 


3

--------------------------------------------------------------------------------




ARTICLE 9
Miscellaneous
 
 
 
Section 9.01.
Notices
43


Section 9.02.
No Waivers
43


Section 9.03.
Expenses; Indemnification
43


Section 9.04.
Sharing of Set-offs
44


Section 9.05.
Amendments and Waivers
44


Section 9.06.
Successors and Assigns
45


Section 9.07.
Designated Banks
46


Section 9.08.
Collateral
47


Section 9.09.
Governing Law; Submission to Jurisdiction
47


Section 9.10.
Counterparts; Integration
48


Section 9.11.
Waiver of Jury Trial
48


Section 9.12.
Confidentiality
48


Section 9.13.
USA Patriot Act
48


Section 9.14.
No Fiduciary Relationship
48


Section 9.15.
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
49


 
 
 
Schedule 1.01
Commitment Schedule
54


Schedule 2.01
Pricing Schedule
55


 
 
 
Exhibit A
Form of Note
57


Exhibit B
Firm of Competitive Bid Quote Request
59


Exhibit C
Form of Invitation for Competitive Bid Quotes
60


Exhibit D
Form of Competitive Bid Quote
61


Exhibit E
[Reserved]
63


Exhibit F
[Reserved]
64


Exhibit G
Form of Assignment and Assumption Agreement
65


Exhibit H
Form of Designation Agreement
68


 
 
 
 
 
 
 
 
 
 
 
 




4

--------------------------------------------------------------------------------




364-DAY
CREDIT AGREEMENT
364-DAY CREDIT AGREEMENT dated as of February 5, 2016 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, this
“Agreement”) among ROCKWELL COLLINS, INC., the BANKS listed on the signature
pages hereof and JPMORGAN CHASE BANK, N.A., as Agent.
The parties hereto agree as follows:
ARTICLE 1
Definitions


Section 1.01. Definitions. The following terms, as used herein, have the
following meanings:


“Absolute Rate Auction” means a solicitation of Competitive Bid Quotes setting
forth Competitive Bid Absolute Rates pursuant to Section 2.03.
“Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Agent and submitted to
the Agent (with a copy to the Company) duly completed by such Bank.
“Affected Bank” shall mean any Bank whose credit ratings from Moody’s and S&P
fall below Baa3 and BBB-, respectively, but only if the Company notifies the
Agent of Company’s designation of such Bank as an “Affected Bank” hereunder.
“Agent” means JPMorgan Chase Bank, N.A., in its capacity as administrative agent
for the Banks hereunder, and its successors in such capacity.
“Agent and Bank Parties” has the meaning set forth in Section 9.14.
“Agent Resignation Event” means (a) the occurrence and continuance of an Event
of Default or (b) the Company ceasing to maintain an investment grade rating
from each of S&P and Moody’s.
“Agreement” has the meaning set forth in the preamble.
“Applicable Lending Office” means, with respect to any Bank, (a) in the case of
its Base Rate Loans, its Domestic Lending Office; (b) in the case of its
Euro-Dollar Loans, its Euro-Dollar Lending Office and (c) in the case of its
Competitive Bid Loans, its Competitive Bid Lending Office.
“Applicable Percentage” means, with respect to any Bank, the percentage of the
total Commitments represented by such Bank’s Commitment, as the same may be
adjusted from time to time pursuant to Section 2.20. If the Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Commitments most recently in effect, giving effect to any assignments and to
any Bank’s status as a Defaulting Bank at the time of determination.
“Approved Fund” means any Fund that is administered or managed by (a) a Bank,
(b) an affiliate of a Bank or (c) an entity or an affiliate of an entity that
administers or manages a Bank.
“Arrangers” means J.P. Morgan Securities LLC and Citigroup Global Markets Inc.,
in their capacities as joint lead arrangers and bookrunners.

5

--------------------------------------------------------------------------------




“Assignee” has the meaning set forth in Section 9.06(c).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank” means each bank or other institution listed on the signature pages
hereof, each Assignee which becomes a Bank pursuant to Section 9.06(c) and their
respective successors.
“Bank Appointment Period” has the meaning set forth in Section 7.08.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment; provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof; provided further that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such day
plus ½ of 1% and (c) the London Interbank Offered Rate for a one month Interest
Period on such day (or if such day is not a Euro-Dollar Business Day, the
immediately preceding Euro-Dollar Business Day) plus 1%; provided that, the
London Interbank Offered Rate for any day shall be based on the London Interbank
Offered Rate at approximately 11:00 a.m. London time on such day, subject to the
interest rate floor set forth in the definition of the term “London Interbank
Offered Rate.” Any change in the Base Rate due to a change in the Prime Rate
shall be effective from and including the effective date of such change.
“Base Rate Loan” means a Committed Loan that bears interest at the Base Rate
pursuant to the applicable Notice of Committed Borrowing or Notice of Interest
Rate Election or Article 8.
“Base Rate Margin” means a rate per annum determined in accordance with the
Pricing Schedule.
“Borrowing” has the meaning set forth in Section 1.03.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
Change in Law Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority, in each
case after the Change in Law Date or (c) compliance by any Bank with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Change in Law Date; provided,
however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking

6

--------------------------------------------------------------------------------




Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be after the date of this Agreement, regardless of the
date enacted, adopted or issued.
“Change in Law Date” means (a) with respect to any Competitive Bid Loan, the
date of the related Competitive Bid Quote and (b) with respect to any other
matter, the Closing Date.
“Closing Date” means the date on which the conditions precedent specified in
Section 3.02 are satisfied or waived in accordance with Section 9.05.
“Commission” means the Securities and Exchange Commission, or any successor to
its duties under the Securities Exchange Act of 1934.
“Commitment” means (a) with respect to each Bank, the amount set forth opposite
the name of such Bank on the Commitment Schedule or (b) with respect to any
Assignee, the amount of the transferor Bank’s Commitment assigned to such
Assignee pursuant to Section 9.06(c), in each case as such amount may be reduced
from time to time pursuant to Section 2.10 or changed as a result of an
assignment pursuant to Section 9.06(c).
“Commitment Letter” means the commitment letter dated January 13, 2016, among
the Company, the Arrangers and JPMorgan Chase Bank, N.A.
“Commitment Schedule” means the Commitment Schedule attached hereto as Schedule
1.01.
“Committed Loan” means a Loan made by a Bank pursuant to Section 2.01(a);
provided that, if any such loan or loans (or portions thereof) are combined or
subdivided pursuant to a Notice of Interest Rate Election, the term “Committed
Loan” shall refer to the combined principal amount resulting from such
combination or to each of the separate principal amounts resulting from such
subdivision, as the case may be.
“Company” means Rockwell Collins, Inc., a Delaware corporation and its
successors.
“Competitive Bid Absolute Rate” has the meaning set forth in Section 2.03(d).
“Competitive Bid Absolute Rate Loan” means a loan made or to be made by a Bank
pursuant to an Absolute Rate Auction.
“Competitive Bid Lending Office” means, as to each Bank, its Domestic Lending
Office or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Competitive Bid Lending Office by notice to the
Company and the Agent; provided that any Bank may from time to time by notice to
the Company and the Agent designate separate Competitive Bid Lending Offices for
its Competitive Bid LIBOR Loans, on the one hand, and its Competitive Bid
Absolute Rate Loans, on the other hand, in which case all references herein to
the Competitive Bid Lending Office of such Bank shall be deemed to refer to
either or both of such offices, as the context may require.
“Competitive Bid LIBOR Loan” means a loan made or to be made by a Bank pursuant
to a LIBOR Auction (including such a loan bearing interest at the Base Rate
pursuant to Section 8.01(a)).
“Competitive Bid Loan” means a Competitive Bid LIBOR Loan or a Competitive Bid
Absolute Rate Loan.

7

--------------------------------------------------------------------------------




“Competitive Bid Margin” has the meaning set forth in Section 2.03(d).
“Competitive Bid Quote” means an offer by a Bank to make a Competitive Bid Loan
in accordance with Section 2.03.
“Consolidated Debt” means, at any date, the Debt of the Company and its
Restricted Subsidiaries, as consolidated and determined as of such date in
accordance with GAAP.
“Consolidated Funded Debt” means, at any date, the Funded Debt of the Company
and its Restricted Subsidiaries, as consolidated and determined as of such date
in accordance with GAAP.
“Consolidated Subsidiary” means, as to any Person, at any date any Subsidiary or
other entity the accounts of which would be consolidated with those of such
Person in its consolidated financial statements if such statements were prepared
as of such date.
“Debt” of any Person means, at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (c)
all obligations of such Person to pay the deferred purchase price of property or
services, except trade accounts payable arising in the ordinary course of
business, (d) all obligations of such Person as lessee which are capitalized in
accordance with GAAP, (e) all non-contingent obligations of such Person to
reimburse any bank or other Person in respect of amounts paid under a letter of
credit or similar instrument, (f) all Debt secured by a Lien on any asset of
such Person, whether or not such Debt is otherwise an obligation of such Person,
and (g) all Guarantees by such Person of Debt of another Person (each such
Guarantee to constitute Debt in an amount equal to the amount of such other
Person’s Debt Guaranteed thereby).
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
“Defaulting Bank” means any Bank that (a) has failed, within two Domestic
Business Days of the date required to be funded or paid, to (i) fund all or any
portion of its Loans or (ii) pay over to the Agent or any Bank any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Bank notifies the Agent and the Company in writing that such failure is the
result of such Bank’s reasonable determination that a condition precedent to
funding (specifically identified and including the particular default, if any)
has not been satisfied, (b) has notified the Company or the Agent in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with all or any portion of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Bank’s reasonable determination that a condition precedent (specifically
identified and including the particular default, if any) to funding under this
Agreement cannot be satisfied) or generally under other agreements in which it
commits to extend credit or (c) has failed, within three Domestic Business Days
after written request by the Agent, acting in good faith, to provide a
certification in writing from an authorized officer of such Bank that it will
comply with its obligations to fund Loans under this Agreement; provided that
such Bank shall cease to be a Defaulting Bank pursuant to this clause (c) upon
the Agent’s receipt of such certification in form and substance reasonably
satisfactory to it, (d) has become the subject of a Bankruptcy Event or has a
Parent that has become the subject of a Bankruptcy Event or (e) has become the
subject of a Bail-In Action.
“Designated Bank” means, with respect to any Designating Bank, an Eligible
Designee designated by it pursuant to Section 9.07(a) as a Designated Bank for
purposes of this Agreement.
“Designated Bank Register” has the meaning set forth in Section 9.07(c).

8

--------------------------------------------------------------------------------




“Designating Bank” means, with respect to each Designated Bank, the Bank that
designated such Designated Bank pursuant to Section 9.07(a).
“Designation Agreement” has the meaning set forth in Section 9.07(a).
“Dollars” or “dollars” or “$” refers to lawful money of the United States of
America.
“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.
“Domestic Lending Office” means, as to each Bank, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Bank may hereafter designate as its Domestic Lending Office by
notice to the Company and the Agent.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Designee” means a special purpose corporation that (a) is organized
under the laws of the United States or any state thereof, (b) is engaged in
making, purchasing or otherwise investing in commercial loans in the ordinary
course of its business and (c) issues (or the parent of which issues) commercial
paper rated at least A-1 or the equivalent thereof by S&P or at least P-1 or the
equivalent thereof by Moody’s.
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to the
environment or the effect of the environment on human health or to emissions,
discharges or releases of pollutants, contaminants, Hazardous Substances or
wastes into the environment, including (without limitation) ambient air, surface
water, ground water or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, Hazardous Substances or wastes or the
clean‑up or other remediation thereof.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.

9

--------------------------------------------------------------------------------




“Euro-Dollar Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Company
and the Agent.
“Euro-Dollar Loan” means a Committed Loan that bears interest at a Euro-Dollar
Rate pursuant to the applicable Notice of Committed Borrowing or Notice of
Interest Rate Election.
“Euro-Dollar Margin” means a rate per annum determined in accordance with the
Pricing Schedule.
“Euro-Dollar Rate” means a rate of interest determined pursuant to Section
2.07(b) on the basis of the London Interbank Offered Rate.
“Euro-Dollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor), for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York City with deposits exceeding $5,000,000,000 in respect of “Eurocurrency
liabilities” (or in respect of any other category of liabilities which includes
deposits by reference to which the interest rate on Euro-Dollar Loans is
determined or any category of extensions of credit or other assets which
includes loans by a non-United States office of any Bank to United States
residents).
“Events of Default” has the meaning set forth in Section 6.01.
“Excluded Taxes” means (a) in the case of each Bank and the Agent, Taxes imposed
on or measured by its income, and franchise or similar Taxes imposed on it, by
the jurisdiction under the laws of which such Bank or the Agent (as the case may
be) is organized or in which its principal executive office is located or any
political subdivision thereof or by any State, possession or territory of the
United States in which such Bank or the Agent (as the case may be) is doing
business, (b) in the case of each Bank, Taxes imposed on or measured by its
income, and franchise or similar Taxes imposed on it, by the jurisdiction of
such Bank’s Applicable Lending Office or any political subdivision thereof, (c)
branch profits Tax imposed by the United States, (d) United States withholding
Taxes to the extent imposed as a result of a Bank voluntarily designating a
successor Applicable Lending Office, which has the effect of causing such Bank
to become subject to United States withholding Tax payments in excess of those
in effect immediately prior to such designation, (e) Taxes resulting from FATCA,
and (f) in the case of each Bank and the Agent, Taxes imposed by any
jurisdiction or any political subdivision thereof as a result of a connection
between the Bank or the Agent and such jurisdiction or political subdivision
(other than a connection resulting solely from executing, delivering or
performing its obligations or receiving a payment under, or enforcing, this
Agreement).
“Facility Fee Rate” means the facility fee rate set forth in the Pricing
Schedule.
“FATCA” means (a) Sections 1471 through 1474 of the Internal Revenue Code, as of
the date of this Agreement (or any amended or successor version of the Internal
Revenue Code), any current or future regulations or official interpretations
thereof and any agreements entered into pursuant to the foregoing and (b) any
similar law adopted by any non-U.S. Governmental Authority pursuant to an
intergovernmental agreement between such non-U.S. jurisdiction and the United
States.
“FCPA” has the meaning set forth in Section 4.08.
“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depositary institutions (as
determined in such manner as the NYFRB shall set

10

--------------------------------------------------------------------------------




forth on its public website from time to time) and published on the next
succeeding Domestic Business Day by the NYFRB as the federal funds effective
rate.
“Fee Letters” means, collectively, (a) the fee letter dated as of January 13,
2016, among the Company, J.P. Morgan Securities LLC and JPMorgan Chase Bank,
N.A. and (b) the fee letter dated as of January 13, 2016, between the Company
and Citigroup Global Markets Inc.
“Fixed Rate Loans” means Euro-Dollar Loans or Competitive Bid Loans (excluding
Competitive Bid LIBOR Loans bearing interest at the Base Rate pursuant to
Section 8.01(a)) or any combination of the foregoing.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Funded Debt” of any Person means, at any date of computation, all indebtedness
for borrowed money of such Person which by its terms matures more than 12 months
after such date or which is extendible or renewable at the option of such Person
to a time more than 12 months after such date; provided, however, that (a)
Funded Debt shall include all obligations in respect of lease rentals which
under GAAP appear on a balance sheet of such Person as a liability item other
than a current liability, (b) in the case of the Company, Funded Debt shall not
include Subordinated Debt and (c) outstanding preferred stock of a Restricted
Subsidiary that is not owned by the Company or a Wholly-Owned Restricted
Subsidiary shall be deemed to constitute a principal amount of Funded Debt equal
to the par value or involuntary liquidation value, whichever amount is higher,
of such preferred stock.
“GAAP” means generally accepted accounting principles as in effect from time to
time, applied on a basis consistent (except for changes concurred in by the
Company’s independent public accountants) with the most recent audited
consolidated financial statements of the Company and its Consolidated
Subsidiaries delivered to the Banks; provided that Total Capitalization shall be
determined without giving effect to implementation of Financial Accounting
Standards Board Statement No. 158 (or its equivalent in the Accounting Standards
Codification or any subsequent codification thereof).
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Group of Loans” means, at any time, a group of Loans consisting of (a) all
Committed Loans which are Base Rate Loans at such time or (b) all Euro-Dollar
Loans having the same Interest Period at such time; provided that, if a
Committed Loan of any particular Bank is converted to or made as a Base Rate
Loan pursuant to Article 8, such Loan shall be included in the same Group or
Groups of Loans from time to time as it would have been in if it had not been so
converted or made.
“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person;
provided that the term “Guarantee” shall not include endorsements for collection
or deposit in the ordinary course of business. The term “Guarantee” used as a
verb has a corresponding meaning.

11

--------------------------------------------------------------------------------




“Hazardous Substances” means any toxic, radioactive, caustic or otherwise
hazardous substance, including petroleum, its derivatives and by‑products and
other hydrocarbons, or any substance having any constituent elements displaying
any of the foregoing characteristics.
“Impacted Interest Period” has the meaning set forth in the definition of
“London Interbank Offered Rate.”
“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Company
under any Loan Document.
“Indemnitee” has the meaning set forth in Section 9.03(b).
“Information” has the meaning set forth in Section 9.12.
“Interest Period” means (a) with respect to each Euro-Dollar Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in an applicable Notice of Interest Rate
Election and ending one, two, three or six months thereafter, as the Company may
elect in such notice; provided that:
(i)     any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day; and
(ii)     any Interest Period which begins on the last Euro-Dollar Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the
last Euro-Dollar Business Day of a calendar month;
(b)     with respect to each Competitive Bid LIBOR Borrowing, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing and ending such whole number of months thereafter as the Company may
elect in accordance with Section 2.03; provided that:
(i)     any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day; and
(ii)     any Interest Period which begins on the last Euro-Dollar Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the
last Euro-Dollar Business Day of a calendar month;
(c)     with respect to each Competitive Bid Absolute Rate Borrowing, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing and ending such number of days thereafter (but not less than 7 days)
as the Company may elect in accordance with Section 2.03; provided that any
Interest Period which would otherwise end on a day which is not a Euro-Dollar
Business Day shall be extended to the next succeeding Euro-Dollar Business Day;
provided further that no Interest Period applicable to any Loan may end after
the Maturity Date.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

12

--------------------------------------------------------------------------------




“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the LIBO Screen Rate for the longest period (for
which the LIBO Screen Rate is available) that is shorter than the Impacted
Interest Period; and (b) the LIBO Screen Rate for the shortest period (for which
that LIBO Screen Rate is available) that exceeds the Impacted Interest Period,
in each case, at such time.
“LIBO Screen Rate” has the meaning set forth in the definition of “London
Interbank Offered Rate.”
“LIBOR Auction” means a solicitation of Competitive Bid Quotes setting forth
Competitive Bid Margins based on the London Interbank Offered Rate pursuant to
Section 2.03.
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has substantially the same practical effect as a security
interest, in respect of such asset. For purposes hereof, the Company or any
Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.
“Loan” means a Committed Loan or a Competitive Bid Loan and “Loans” means
Committed Loans or Competitive Bid Loans or any combination of the foregoing.
“Loan Documents” means this Agreement and any Notes issued to any Bank
hereunder.
“London Interbank Offered Rate” means, with respect to any Euro-Dollar Borrowing
for any Interest Period, the London interbank offered rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for Dollars for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
that displays such rate (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.
(London time) two Euro-Dollar Business Days prior to the commencement of such
Interest Period; provided that if the LIBO Screen Rate shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement;
provided further that if the LIBO Screen Rate shall not be available at such
time for such Interest Period (an “Impacted Interest Period”) then the London
Interbank Offered Rate shall be the Interpolated Rate; provided that if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.
“Material Debt” means a Single Issue (other than the Notes) of the Company
and/or one or more of its Subsidiaries in a principal amount exceeding
$50,000,000.
“Maturity Date” means the Termination Date, unless extended pursuant to Section
2.21, in which case “Maturity Date” shall mean the first anniversary of the
Termination Date.
“Moody’s” means Moody’s Investors Service, Inc. (and any successor thereto).
“Notes” means promissory notes of the Company, substantially in the form of
Exhibit A hereto, evidencing the obligation of the Company to repay the Loans,
and “Note” means any one of such promissory notes issued hereunder.

13

--------------------------------------------------------------------------------




“Notice of Borrowing” means a Notice of Committed Borrowing (as defined in
Section 2.02) or a Notice of Competitive Bid Borrowing (as defined in Section
2.03(f)).
“Notice of Interest Rate Election” has the meaning set forth in Section 2.09.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Domestic Business Day, for the
immediately preceding Domestic Business Day); provided that if none of such
rates are published for any day that is a Domestic Business Day, the term “NYFRB
Rate” means the rate for a federal funds transaction quoted at 11:00 a.m. on
such day received by the Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.
“Other Taxes” has the meaning set forth in Section 8.04(b).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight euro-dollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Domestic Business Day by the NYFRB as an
overnight bank funding rate (from and after such date as the NYFRB shall
commence to publish such composite rate).
“Parent” means, with respect to any Bank, any Person controlling such Bank.
“Participant” has the meaning set forth in Section 9.06(b).
“Participant Register” has the meaning set forth in Section 9.06(b).
“Patriot Act” means the USA Patriot Act, Title III of Pub. L. 107-56, signed
into law on October 26, 2001.
“Person” means an individual, a vessel, a corporation, a partnership, an
association, a trust or any other entity or organization, including a government
or political subdivision or an agency or instrumentality thereof.
“Pricing Schedule” means the Pricing Schedule attached hereto as Schedule 2.01.
“Prime Rate” means the rate of interest publicly announced by JPMorgan Chase
Bank, N.A. from time to time as its Prime Rate.
“Principal Property” means any real property (including buildings and other
improvements) of the Company or any Restricted Subsidiary whether currently
owned or hereafter acquired (other than any property hereafter acquired for the
control or abatement of atmospheric pollutants or contaminants or water, noise,
odor or other pollution, or for purposes of developing a cogeneration facility
or a small power production facility as such terms are defined in the Public
Utility Regulatory Policies Act of 1978, as amended) which (a) has, at any date
of determination, a book value in excess of 5% of Shareowners’ Equity and (b) in
the opinion of the board of directors of the Company (or any duly authorized
committee thereof) is of material importance to the total business conducted by
the Company and its Restricted Subsidiaries as a whole.
“Quarterly Payment Dates” means each March 31, June 30, September 30 and
December 31.

14

--------------------------------------------------------------------------------




“Register” has the meaning set forth in Section 9.06(c).
“Regulation T, U or X” means Regulation T, U or X of the Board of Governors of
the Federal Reserve System, as in effect from time to time.
“Required Banks” means at any time Banks having more than 50% of the aggregate
amount of the Commitments or, if the Commitments shall have been terminated
(including as a result of the extension of the Maturity Date pursuant to Section
2.21), holding more than 50% of the aggregate unpaid principal amount of the
Loans, in each case exclusive of Defaulting Banks.
“Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary.
“Revolving Credit Period” means the period from and including the Closing Date
to but excluding the Termination Date.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of
McGraw-Hill Financial, Inc. (or any successor thereto).
“Sale and Lease-Back Transaction” has the meaning set forth in Section 5.08.
“Sanctions” has the meaning set forth in Section 4.08.
“Secured Debt” means indebtedness for borrowed money of the Company or a
Restricted Subsidiary (other than indebtedness owed by a Restricted Subsidiary
to the Company, by a Restricted Subsidiary to another Restricted Subsidiary or
by the Company to a Restricted Subsidiary), which is secured by (a) a mortgage
or other lien on any Principal Property of the Company or a Restricted
Subsidiary or (b) a pledge, lien or other security interest on any shares of
stock or indebtedness of a Restricted Subsidiary. The amount of Secured Debt at
any time outstanding shall be the amount then owing thereon by the Company or a
Restricted Subsidiary.
“Shareowners’ Equity” means, at any date of computation, the aggregate of
capital stock, capital surplus and earned surplus, after deducting the cost of
shares of capital stock of the Company held in its treasury, of the Company and
its Restricted Subsidiaries, as consolidated and determined in accordance with
GAAP; provided that any determination of Shareowners’ Equity for purposes of
Article 5 shall be made without giving effect to the implementation of Financial
Accounting Standards Board Statement No. 158 (or its equivalent in the
Accounting Standards Codification or any subsequent codification thereof).
“Single Issue” means indebtedness for borrowed money arising in a single
transaction or a series of related transactions. Indebtedness issued in discrete
offerings but governed by a single shelf indenture shall not be aggregated as a
Single Issue, but indebtedness owing to multiple lenders under parallel
agreements comprising a single private placement and indebtedness arising from
multiple takedowns under a single or a series of related commitments from one or
more lenders shall be so aggregated.
“Subordinated Debt” means any unsecured Debt of the Company which: (a) has a
final maturity subsequent to the Maturity Date; (b) does not provide for
mandatory payment or retirement prior to said date, whether by means of serial
maturities or sinking fund or other analogous provisions or plan, fixed or
contingent, requiring, or which on the happening of a contingency may require,
the payment or retirement of such Debt in amounts which as of any particular
time would aggregate more than such portion of the original principal amount
thereof as is obtained by multiplying such original principal amount by a
fraction the numerator of which shall be the number of months elapsed from the
date of creation of such Debt to such

15

--------------------------------------------------------------------------------




time and the denominator of which shall be the number of months from the date of
creation thereof to the final maturity thereof; and (c) is expressly made
subordinate and junior in right of payment to the Loans and such other Debt of
the Company (except other Subordinated Debt) as may be specified in the
instruments evidencing the Subordinated Debt or the indenture or other similar
instrument under which it is issued (which indenture or other instrument shall
be binding on all holders of such Subordinated Debt).
“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, “Subsidiary” means a Subsidiary of the Company.
“Syndication Agent” means Citibank, N.A. in its capacity as syndication agent.
“Taxes” has the meaning set forth in Section 8.04(a).
“Termination Date” means the date that is 364 days from the Closing Date.
“Total Capitalization” means, at any date, the sum (without duplication) of (a)
Consolidated Debt as of such date and (b) all preferred stock of the Company and
its Restricted Subsidiaries and Shareowners’ Equity as of the date of the
Company’s most recent financial statements referred to in Section 4.04 or
delivered pursuant to Section 5.01.
“Total Outstanding Amount” means, at any time, the aggregate outstanding
principal amount of the Loans (including both Committed Loans and Competitive
Bid Loans) determined at such time after giving effect, if one or more Loans are
being made at such time, to any substantially concurrent application of the
proceeds thereof to repay one or more other Loans.
“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.
“Unrestricted Subsidiary” means (a) any Subsidiary which, in accordance with the
provisions of this Agreement, has been designated by the Company as an
Unrestricted Subsidiary after the Closing Date, unless and until such Subsidiary
shall, in accordance with the provisions of this Agreement, be designated by the
Company as a Restricted Subsidiary and (b) any corporation of which any one or
more Unrestricted Subsidiaries directly or indirectly own outstanding shares of
capital stock having voting power sufficient to elect, under ordinary
circumstances (not dependent upon the happening of a contingency), a majority of
the directors.
“Wholly-Owned Restricted Subsidiary” means a Restricted Subsidiary all of the
outstanding capital stock of which, other than directors’ qualifying shares, and
all of the Funded Debt of which, shall at the time be owned by the Company or by
one or more Wholly-Owned Restricted Subsidiaries, or by the Company in
conjunction with one or more Wholly-Owned Restricted Subsidiaries.
“Withholding Agent” has the meaning set forth in Section 8.04(a).
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

16

--------------------------------------------------------------------------------




Section 1.02.    Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with GAAP.
    
Section 1.03.    Types of Borrowings. The term “Borrowing” denotes the
aggregation of Loans of one or more Banks to be made to the Company pursuant to
Article 2 on a single date, all of which Loans are of the same type (subject to
Article 8) and, except in the case of Base Rate Loans, have the same initial
Interest Period. Borrowings are classified for purposes of this Agreement either
by reference to the pricing of Loans comprising such Borrowing (e.g., a
“Euro-Dollar Borrowing” is a Borrowing comprised of Euro-Dollar Loans) or by
reference to the provisions of Article 2 under which participation therein is
determined (i.e., a “Committed Borrowing” is a Borrowing under Section 2.01 in
which all Banks participate in proportion to their Commitments, while a
“Competitive Bid Borrowing” is a Borrowing under Section 2.03 in which the Bank
participants are determined on the basis of their bids in accordance therewith).


Section 1.04.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (i) any definition of or reference to any
Loan Document, agreement, instrument or other document herein shall be construed
as referring to such agreement, instrument or other document as from time to
time amended, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein or in the other
Loan Documents), (ii) any reference herein to any person shall be construed to
include such person’s successors and assigns, (iii) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(iv) all references herein to Articles, Sections, Exhibits and Schedules shall
be construed to refer to Articles and Sections of, and Exhibits and Schedules
to, this Agreement, (v) any reference to any law or regulation herein shall
refer to such law or regulation as amended, modified or supplemented from time
to time, and (vi) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.


ARTICLE 2
The Credits


Section 2.01.    Commitments to Lend. (a) During the Revolving Credit Period
each Bank severally agrees, on the terms and conditions set forth in this
Agreement, to make Loans to the Company pursuant to this Section 2.01(a) from
time to time in amounts such that (i) the aggregate principal amount of
Committed Loans by such Bank at any one time outstanding shall not exceed the
amount of its Commitment and (ii) the Total Outstanding Amount shall not exceed
the aggregate amount of the Commitments. Within the foregoing limits, the
Company may borrow under this Section 2.01(a), repay, or to the extent permitted
by Section 2.12, prepay Loans and reborrow at any time during the Revolving
Credit Period under this Section 2.01(a).


(b)    Each Borrowing under this Section 2.01 shall be in an aggregate principal
amount of $10,000,000 or any larger multiple of $1,000,000 (except that any such
Borrowing may be in the aggregate amount available in accordance with Section
3.03(b)) and shall be made from the several Banks ratably in proportion to their
respective Commitments.

17

--------------------------------------------------------------------------------




Section 2.02.    Notice of Committed Borrowing. The Company shall give the Agent
notice (a “Notice of Committed Borrowing”) not later than 10:30 A.M. (New York
City time) on (x) the date of each Base Rate Borrowing and (y) the third
Euro-Dollar Business Day before each Euro-Dollar Borrowing, specifying:


(a)the date of such Borrowing, which shall be a Domestic Business Day in the
case of a Base Rate Borrowing or a Euro-Dollar Business Day in the case of a
Euro-Dollar Borrowing,


(b)the aggregate amount of such Borrowing,


(c)whether the Loans comprising such Borrowing are to bear interest initially at
the Base Rate or a Euro-Dollar Rate, and


(d)in the case of a Euro-Dollar Borrowing, the duration of the initial Interest
Period applicable thereto, subject to the provisions of the definition of
Interest Period.


Section 2.03.    Competitive Bid Borrowings. (a) The Competitive Bid Option. In
addition to Committed Borrowings pursuant to Section 2.01, the Company may, as
set forth in this Section 2.03, request the Banks during the Revolving Credit
Period to make offers to make Competitive Bid Loans to the Company. The Banks
may, but shall have no obligation to, make such offers and the Company may, but
shall have no obligation to, accept any such offers in the manner set forth in
this Section 2.03.


(b)    Competitive Bid Quote Request. When the Company wishes to request offers
to make Competitive Bid Loans under this Section 2.03, it shall transmit to the
Agent by telex or facsimile transmission a Competitive Bid Quote Request
substantially in the form of Exhibit B hereto so as to be received no later than
10:30 A.M. (New York City time) on (x) the fifth Euro-Dollar Business Day prior
to the date of Borrowing proposed therein, in the case of a LIBOR Auction or (y)
the Domestic Business Day next preceding the date of Borrowing proposed therein,
in the case of an Absolute Rate Auction (or, in either case, such other time or
date as the Company and the Agent shall have mutually agreed and shall have
notified to the Banks not later than the date of the Competitive Bid Quote
Request for the first LIBOR Auction or Absolute Rate Auction for which such
change is to be effective) specifying:


(i)the proposed date of Borrowing, which shall be a Euro-Dollar Business Day in
the case of a LIBOR Auction or a Domestic Business Day in the case of an
Absolute Rate Auction,


(ii)the aggregate amount of such Borrowing, which shall be $10,000,000 or a
larger multiple of $1,000,000,


(iii)the duration of the Interest Period applicable thereto, subject to the
provisions of the definition of Interest Period, and


(iv)whether the Competitive Bid Quotes requested are to set forth a Competitive
Bid Margin or a Competitive Bid Absolute Rate.


The Company may request offers to make Competitive Bid Loans for more than one
Interest Period in a single Competitive Bid Quote Request. No Competitive Bid
Quote Request shall be given within five Euro-Dollar Business Days (or such
other number of days as the Company and the Agent may agree) of any other
Competitive Bid Quote Request.

18

--------------------------------------------------------------------------------




(c)    Invitation for Competitive Bid Quotes. Promptly upon receipt of a
Competitive Bid Quote Request, the Agent shall send to the Banks by telex or
facsimile transmission an Invitation for Competitive Bid Quotes substantially in
the form of Exhibit C hereto, which shall constitute an invitation by the
Company to each Bank to submit Competitive Bid Quotes offering to make the
Competitive Bid Loans to which such Competitive Bid Quote Request relates in
accordance with this Section 2.03.


(d)    Submission and Contents of Competitive Bid Quotes. (i) Each Bank may
submit a Competitive Bid Quote containing an offer or offers to make Competitive
Bid Loans in response to any Invitation for Competitive Bid Quotes. Each
Competitive Bid Quote must comply with the requirements of this subsection (d)
and must be submitted to the Agent by telex or facsimile transmission at its
offices specified in or pursuant to Section 9.01 not later than (x) 2:00 P.M.
(New York City time) on the fourth Euro-Dollar Business Day prior to the
proposed date of Borrowing, in the case of a LIBOR Auction or (y) 9:30 A.M. (New
York City time) on the proposed date of Borrowing, in the case of an Absolute
Rate Auction (or, in either case, such other time or date as the Company and the
Agent shall have mutually agreed and shall have notified to the Banks not later
than the date of the Competitive Bid Quote Request for the first LIBOR Auction
or Absolute Rate Auction for which such change is to be effective); provided
that Competitive Bid Quotes submitted by the Agent (or any affiliate of the
Agent) in the capacity of a Bank may be submitted, and may only be submitted, if
the Agent or such affiliate notifies the Company of the terms of the offer or
offers contained therein not later than (x) one hour prior to the deadline for
the other Banks, in the case of a LIBOR Auction or (y) 15 minutes prior to the
deadline for the other Banks, in the case of an Absolute Rate Auction. Subject
to Articles 3 and 6, any Competitive Bid Quote so made shall be irrevocable
except with the written consent of the Agent given on the instructions of the
Company.


(ii)    Each Competitive Bid Quote shall be in substantially the form of Exhibit
D hereto and shall in any case specify:


(A)the proposed date of Borrowing,


(B)the principal amount of the Competitive Bid Loan for which each such offer is
being made, which principal amount (w) may be greater than or less than the
Commitment of the quoting Bank, (x) must be $5,000,000 or a larger multiple of
$1,000,000, (y) may not exceed the principal amount of Competitive Bid Loans for
which offers were requested and (z) may be subject to an aggregate limitation as
to the principal amount of Competitive Bid Loans for which offers being made by
such quoting Bank may be accepted,


(C)in the case of a LIBOR Auction, the margin above or below the applicable
London Interbank Offered Rate (the “Competitive Bid Margin”) offered for each
such Competitive Bid Loan, expressed as a percentage (specified to the nearest
1/10,000th of 1%) to be added to or subtracted from such base rate,


(D)in the case of an Absolute Rate Auction, the rate of interest per annum
(specified to the nearest 1/10,000th of 1%) (the “Competitive Bid Absolute
Rate”) offered for each such Competitive Bid Loan, and


(E)the identity of the quoting Bank.


A Competitive Bid Quote may set forth up to five separate offers by the quoting
Bank with respect to each Interest Period specified in the related Invitation
for Competitive Bid Quotes.



19

--------------------------------------------------------------------------------




(iii)    Competitive Bid Quote shall be disregarded if it:


(A)    is not substantially in conformity with Exhibit D hereto or does not
specify all of the information required by subsection (d)(ii);


(B)    contains qualifying, conditional or similar language;


(C)    proposes terms other than or in addition to those set forth in the
applicable Invitation for Competitive Bid Quotes; or


(D)    arrives after the time set forth in subsection (d)(i).


(e)Notice to Company. The Agent shall promptly notify the Company of the terms
(x) of any Competitive Bid Quote submitted by a Bank that is in accordance with
subsection (d) and (y) of any Competitive Bid Quote that amends, modifies or is
otherwise inconsistent with a previous Competitive Bid Quote submitted by such
Bank with respect to the same Competitive Bid Quote Request. Any such subsequent
Competitive Bid Quote shall be disregarded by the Agent unless such subsequent
Competitive Bid Quote is submitted solely to correct a manifest error in such
former Competitive Bid Quote. The Agent’s notice to the Company shall specify
(i) the aggregate principal amount of Competitive Bid Loans for which offers
have been received for each Interest Period specified in the related Competitive
Bid Quote Request, (ii) the respective principal amounts and Competitive Bid
Margins or Competitive Bid Absolute Rates, as the case may be, so offered and
(iii) if applicable, limitations on the aggregate principal amount of
Competitive Bid Loans for which offers in any single Competitive Bid Quote may
be accepted.


(f)Acceptance and Notice by Company. Not later than 10:30 A.M. (New York City
time) on (x) the third Euro-Dollar Business Day prior to the proposed date of
Borrowing, in the case of a LIBOR Auction or (y) the proposed date of Borrowing,
in the case of an Absolute Rate Auction (or, in either case, such other time or
date as the Company and the Agent shall have mutually agreed and shall have
notified to the Banks not later than the date of the Competitive Bid Quote
Request for the first LIBOR Auction or Absolute Rate Auction for which such
change is to be effective), the Company shall notify the Agent of its acceptance
or non‑acceptance of the offers so notified to it pursuant to subsection (e). In
the case of acceptance, such notice (a “Notice of Competitive Bid Borrowing”)
shall specify the aggregate principal amount of offers for each Interest Period
that are accepted. A failure by the Company to notify the Agent as aforesaid
shall constitute non-acceptance of the offers so notified to it. The Company may
accept any Competitive Bid Quote in whole or in part; provided that:


(i)the aggregate principal amount of each Competitive Bid Borrowing may not
exceed the applicable amount set forth in the related Competitive Bid Quote
Request,


(ii)the principal amount of each Competitive Bid Borrowing must be $10,000,000
or a larger multiple of $1,000,000,


(iii) acceptance of offers may only be made on the basis of ascending
Competitive Bid Margins or Competitive Bid Absolute Rates, as the case may be,


(iv) the Company may not accept any offer that is described in subsection
(d)(iii) or that otherwise fails to comply with the requirements of this
Agreement, and



20

--------------------------------------------------------------------------------




(v)immediately after such Competitive Bid Borrowing is made the Total
Outstanding Amount shall not exceed the aggregate amount of the Commitments.


(g)Allocation by Agent. If offers are made by two or more Banks with the same
Competitive Bid Margins or Competitive Bid Absolute Rates, as the case may be,
for a greater aggregate principal amount than the amount in respect of which
such offers are accepted for the related Interest Period, the principal amount
of Competitive Bid Loans in respect of which such offers are accepted shall be
allocated by the Agent among such Banks as nearly as possible (in multiples of
$1,000,000, as the Agent may deem appropriate) in proportion to the aggregate
principal amounts of such offers. Determinations by the Agent of the amounts of
Competitive Bid Loans shall be conclusive in the absence of manifest error.


Section 2.04.    Notice to Banks; Funding of Loans. (a) Upon receipt of a Notice
of Borrowing, the Agent shall promptly notify each Bank of the contents thereof
and of such Bank’s share (if any) of such Borrowing and such Notice of Borrowing
shall not thereafter be revocable by the Company.


(b)    Not later than 12:00 Noon (New York City time) on the date of each
Borrowing, each Bank participating therein shall make available its share of
such Borrowing, in Federal or other funds immediately available in New York
City, to the Agent at its address referred to in Section 9.01. Unless the Agent
determines that any applicable condition specified in Article 3 has not been
satisfied, the Agent will make the funds so received from the Banks available to
the Company at the Agent’s aforesaid address.


(c)    Unless the Agent shall have received notice from a Bank prior to the date
of any Borrowing (or, in the case of a Base Rate Borrowing, prior to 12:00 Noon
(New York City time) on the date of such Borrowing) that such Bank will not make
available to the Agent such Bank’s share of such Borrowing, the Agent may assume
that such Bank has made such share available to the Agent on the date of such
Borrowing in accordance with subsection (b) of this Section 2.04 and the Agent
may, in reliance upon such assumption, make available to the Company on such
date a corresponding amount. If and to the extent that such Bank shall not have
so made such share available to the Agent, such Bank and the Company severally
agree to repay to the Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Company until the date such amount is repaid to the Agent, at
(i) in the case of the Company, a rate per annum equal to the higher of the
Federal Funds Rate and the interest rate applicable thereto pursuant to Section
2.07 and (ii) in the case of such Bank, the Federal Funds Rate. If such Bank
shall repay to the Agent such corresponding amount, such amount so repaid shall
constitute such Bank’s Loan included in such Borrowing for purposes of this
Agreement.


Section 2.05.    Evidence of Debt. (a) Each Bank shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Company to such Bank resulting from each Loan made by such Bank, including
the amounts of principal and interest payable and paid to such Bank from time to
time hereunder.


(b)    The entries made in the accounts maintained pursuant to clause (a) of
this Section 2.05 shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Bank to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Company to repay the Loans in accordance with the terms of
this Agreement.


(c)    The Company agrees that, upon the request to the Agent by any Bank, the
Company will promptly execute and deliver to such Bank a Note.



21

--------------------------------------------------------------------------------




Section 2.06.    Maturity of Loans. (a) Each Committed Loan shall mature, and
the principal amount thereof shall be due and payable (together with interest
accrued thereon) on the Maturity Date.


(b)    Each Competitive Bid Loan shall mature, and the principal amount thereof
shall be due and payable (together with accrued interest thereon) on the last
day of the Interest Period applicable thereto.


Section 2.07.    Interest Rates. (a) Each Base Rate Loan shall bear interest on
the outstanding principal amount thereof, for each day from the date such Loan
is made until it becomes due, at a rate per annum equal to the sum of the Base
Rate Margin and the Base Rate for such day. Such interest shall be payable at
maturity, quarterly in arrears on each Quarterly Payment Date and, with respect
to the principal amount of any Base Rate Loan that is prepaid or converted to a
Euro-Dollar Loan, on the date of such prepayment or conversion. Any overdue
principal of or interest on any Base Rate Loan shall bear interest, payable on
demand, for each day until paid at a rate per annum equal to the sum of 2% plus
the rate otherwise applicable to Base Rate Loans for such day.


(b)    Each Euro-Dollar Loan shall bear interest on the outstanding principal
amount thereof, for each day during each Interest Period applicable thereto, at
a rate per annum equal to the sum of the Euro-Dollar Margin for such day plus
the London Interbank Offered Rate applicable to such Interest Period. Such
interest shall be payable for each Interest Period on the last day thereof and,
if such Interest Period is longer than three months, at intervals of three
months after the first day thereof.


(c)    Any overdue principal of or interest on any Euro-Dollar Loan shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to the sum of 2% plus the Euro-Dollar Margin for such day plus the London
Interbank Offered Rate applicable to the Interest Period for such Loan (or, if
the circumstances described in clause (a) or (b) of Section 8.01 shall exist, at
a rate per annum equal to the sum of 2% plus the rate applicable to Base Rate
Loans for such day).


(d)    Subject to Section 8.01(a), each Competitive Bid LIBOR Loan shall bear
interest on the outstanding principal amount thereof, for the Interest Period
applicable thereto, at a rate per annum equal to the sum of the London Interbank
Offered Rate for such Interest Period (determined in accordance with Section
2.07(b) as if the related Competitive Bid LIBOR Borrowing were a Committed
Euro-Dollar Borrowing) plus (or minus) the Competitive Bid Margin quoted by the
Bank making such Loan in accordance with Section 2.03. Each Competitive Bid
Absolute Rate Loan shall bear interest on the outstanding principal amount
thereof, for the Interest Period applicable thereto, at a rate per annum equal
to the Competitive Bid Absolute Rate quoted by the Bank making such Loan in
accordance with Section 2.03. Such interest shall be payable for each Interest
Period on the last day thereof and, if such Interest Period is longer than three
months, at intervals of three months after the first day thereof. Any overdue
principal of or interest on any Competitive Bid Loan shall bear interest,
payable on demand, for each day until paid at a rate per annum equal to the sum
of 2% plus the Base Rate for such day.


(e)    The Agent shall determine each interest rate applicable to the Loans
hereunder. The Agent shall give prompt notice to the Company and the
participating Banks of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of manifest error.


Section 2.08.    Method of Electing Interest Rates. (a) The Loans included in
each Committed Borrowing shall bear interest initially at the type of rate
specified by the Company in the applicable Notice of Committed Borrowing.
Thereafter, the Company may from time to time elect to change or continue the
type of interest rate borne by each Group of Loans (subject to Section 2.08(d)
and the provisions of Article 8), as follows:

22

--------------------------------------------------------------------------------




(i)    if such Loans are Base Rate Loans, the Company may elect to convert such
Loans to Euro-Dollar Loans as of any Euro-Dollar Business Day; and


(ii)    if such Loans are Euro-Dollar Loans, the Company may elect to convert
such Loans to Base Rate Loans or continue such Loans as Euro-Dollar Loans for an
additional Interest Period, in each case as of the last day of the then current
Interest Period applicable thereto.


Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Agent not later than 12:00 noon (New York City time) on
the third Euro-Dollar Business Day before the conversion or continuation
selected in such notice is to be effective. A Notice of Interest Rate Election
may, if it so specifies, apply to only a portion of the aggregate principal
amount of the relevant Group of Loans; provided that (i) such portion is
allocated ratably among the Loans comprising such Group and (ii) the portion to
which such Notice applies, and the remaining portion to which it does not apply,
are each at least $10,000,000 (unless such portion is comprised of Base Rate
Loans). If no such notice is timely received before the end of an Interest
Period for any Group of Euro-Dollar Loans, the Company shall be deemed to have
elected that, at the end of such Interest Period, such Group of Loans be
continued as Euro-Dollar Loans for an additional Interest Period of one month
(subject to the provisions of the definition of Interest Period).
(b)    Each Notice of Interest Rate Election shall specify:


(i)    the Group of Loans (or portion thereof) to which such notice applies;
    
(ii)    the date on which the conversion or continuation selected in such notice
is to be effective, which shall comply with the applicable clause of Section
2.08(a);


(ii)    if the Loans comprising such Group are to be converted, the new type of
Loans and, if the Loans resulting from such conversion are to be Euro-Dollar
Loans, the duration of the next succeeding Interest Period applicable thereto;
and


(iv)    if such Loans are to be continued as Euro-Dollar Loans for an additional
Interest Period, the duration of such additional Interest Period.


Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.
(c)    Promptly after receiving a Notice of Interest Rate Election from the
Company pursuant to Section 2.08(a), the Agent shall notify each Bank of the
contents thereof and such notice shall not thereafter be revocable by the
Company.


(d)    The Company shall not be entitled to elect to convert any Committed Loans
to, or continue any Committed Loans for an additional Interest Period as,
Euro-Dollar Loans if (i) the aggregate principal amount of any Group of
Euro-Dollar Loans created or continued as a result of such election would be
less than $10,000,000 or (ii) a Default shall have occurred and be continuing
when the Company delivers notice of such election to the Agent.


(e)    If any Committed Loan is converted to a different type of Loan, the
Company shall pay, on the date of such conversion, the interest accrued to such
date on the principal amount being converted.



23

--------------------------------------------------------------------------------




Section 2.09.    Facility Fee. (a) The Company shall pay to the Agent for the
account of the Banks ratably a facility fee at the Facility Fee Rate. Such
facility fee shall accrue (i) from and including the Closing Date to but
excluding the Termination Date (or earlier date of termination of the
Commitments in their entirety), on the daily aggregate amount of the Commitments
(whether used or unused) and (ii) from and including the Termination Date or
such earlier date of termination to but excluding the date the Loans shall be
repaid in their entirety, on the daily Total Outstanding Amount. For the
avoidance of doubt, if the Maturity Date is extended pursuant to Section 2.21,
the facility fee shall cease to accrue on and after the Termination Date.
(b)    [Reserved]


(c)    Accrued fees under this Section 2.09 shall be payable quarterly in
arrears on each Quarterly Payment Date, and upon the date of termination of the
Commitments in their entirety (and, if later, the date the Loans shall be repaid
in their entirety).


Section 2.10.    Optional Termination or Reduction of Commitments. During the
Revolving Credit Period, the Company may, upon at least three Domestic Business
Days’ notice to the Agent, (i) terminate the Commitments at any time, if no
Loans are outstanding at such time or (ii) ratably (except as otherwise provided
in Section 2.20) reduce from time to time by an aggregate amount of $10,000,000
or any larger multiple thereof, the aggregate amount of the Commitments in
excess of the Total Outstanding Amount. Commitments terminated or reduced
pursuant to this Section 2.10 may not be reinstated.


Section 2.11.    Scheduled Termination of Commitments. The Commitments shall
terminate on the Termination Date.


Section 2.12.    Optional Prepayments. (a) Subject in the case of any
Euro-Dollar Loans to Section 2.14, the Company may (i) upon at least one
Domestic Business Day’s notice to the Agent, prepay any Group of Base Rate Loans
(or any Competitive Bid Borrowing bearing interest at the Base Rate pursuant to
Section 8.01(a)) or (ii) upon at least three Euro-Dollar Business Days’ notice
to the Agent, prepay any Group of Euro-Dollar Loans, in each case in whole at
any time, or from time to time in part in amounts aggregating $10,000,000 or any
larger multiple of $1,000,000, by paying the principal amount to be prepaid
together with accrued interest thereon to the date of prepayment. Each such
optional prepayment shall be applied to prepay ratably the Loans of the several
Banks included in such Group (or Borrowing), except as otherwise provided in
Section 2.20.


(b)    Except as provided in Section 2.12(a), the Company may not prepay all or
any portion of the principal amount of any Competitive Bid Loan prior to the
maturity thereof.


(c)    Upon receipt of a notice of prepayment pursuant to this Section 2.12, the
Agent shall promptly notify each Bank of the contents thereof and of such Bank’s
ratable share (if any) of such prepayment and such notice shall not thereafter
be revocable by the Company.


Section 2.13.    General Provisions as to Payments. (a) The Company shall make
each payment of principal of, and interest on, the Loans and of fees hereunder,
not later than 12:00 Noon (New York City time) on the date when due, in Federal
or other funds immediately available in New York City, to the Agent at its
address referred to in Section 9.01, without set-off or counterclaim. The Agent
will promptly distribute to each Bank its ratable share of each such payment
received by the Agent for the account of the Banks. Whenever any payment of
principal of, or interest on, the Base Rate Loans or of fees shall be due on a
day which is not a Domestic Business Day, the date for payment thereof shall be
extended to the next succeeding Domestic Business Day. Whenever any payment of
principal of, or interest on, the Euro-Dollar Loans shall

24

--------------------------------------------------------------------------------




be due on a day which is not a Euro-Dollar Business Day, the date for payment
thereof shall be extended to the next succeeding Euro-Dollar Business Day unless
such Euro-Dollar Business Day falls in another calendar month, in which case the
date for payment thereof shall be the next preceding Euro-Dollar Business Day.
Whenever any payment of principal of, or interest on, the Competitive Bid Loans
shall be due on a day which is not a Euro-Dollar Business Day, the date for
payment thereof shall be extended to the next succeeding Euro-Dollar Business
Day. If the date for any payment of principal is extended by operation of law or
otherwise, interest thereon shall be payable for such extended time.


(b)    Unless the Agent shall have received notice from the Company prior to the
date on which any payment is due to the Banks hereunder that the Company will
not make such payment in full, the Agent may assume that the Company has made
such payment in full to the Agent on such date and the Agent may, in reliance
upon such assumption, cause to be distributed to each Bank on such due date an
amount equal to the amount then due such Bank. If and to the extent that the
Company shall not have so made such payment, each Bank shall repay to the Agent
forthwith on demand such amount distributed to such Bank together with interest
thereon, for each day from the date such amount is distributed to such Bank
until the date such Bank repays such amount to the Agent, at the Federal Funds
Rate.


Section 2.14.    Funding Losses. If the Company makes any payment of principal
with respect to any Fixed Rate Loan or any Fixed Rate Loan is converted to a
different type of Loan (whether such payment or conversion is pursuant to
Article 2, 6 or 8 or otherwise) on any day other than the last day of the
Interest Period applicable thereto, or the last day of an applicable period
fixed pursuant to Section 2.07(c), or if the Company fails to borrow, prepay,
convert or continue any Fixed Rate Loans after notice has been given to any Bank
in accordance with Section 2.04(a), 2.08(c) or 2.12(c), the Company shall
reimburse each Bank within 15 days after demand for any resulting loss or
expense incurred by it (or by an existing or prospective Participant in the
related Loan), including (without limitation) any loss incurred in obtaining,
liquidating or employing deposits from third parties, but excluding loss of
margin for the period after any such payment or conversion or failure to borrow,
prepay, convert or continue; provided that such Bank shall have delivered to the
Company a certificate as to the amount of such loss or expense, which
certificate shall be conclusive in the absence of manifest error.


Section 2.15.    Computation of Interest and Fees. Interest based on the Prime
Rate hereunder shall be computed on the basis of a year of 365 days (or 366 days
in a leap year) and paid for the actual number of days elapsed (including the
first day but excluding the last day). All other interest and fees shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day).


Section 2.16.    Regulation D Compensation. Each Bank may require the Company to
pay, contemporaneously with each payment of interest on the Euro-Dollar Loans,
additional interest on the related Euro-Dollar Loan of such Bank at a rate per
annum determined by such Bank up to but not exceeding the excess of (i) (A) the
applicable London Interbank Offered Rate divided by (B) one minus the
Euro-Dollar Reserve Percentage over (ii) the applicable London Interbank Offered
Rate. Any Bank wishing to require payment of such additional interest (x) shall
so notify the Company and the Agent, in which case such additional interest on
the Euro-Dollar Loans of such Bank shall be payable to such Bank at the place
indicated in such notice with respect to each Interest Period commencing at
least three Euro-Dollar Business Days after the giving of such notice and (y)
shall notify the Company at least five Euro-Dollar Business Days prior to each
date on which interest is payable on the Euro-Dollar Loans of the amount then
due it under this Section 2.16.


Section 2.17.    [Reserved]

25

--------------------------------------------------------------------------------




Section 2.18.    [Reserved]


Section 2.19.    [Reserved]


Section 2.20.    Defaulting Banks. If any Bank becomes a Defaulting Bank, then
the following provisions shall apply for so long as such Bank is a Defaulting
Bank:


(a)    fees shall cease to accrue on the unused portion of the Commitment of
such Defaulting Bank pursuant to Section 2.09(a);


(b)    the Commitment and Loans of such Defaulting Bank shall not be included in
determining whether the Required Banks have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
permitted to be effected by the Required Banks pursuant to Section 9.05);


(c)    [Reserved]


(d)    [Reserved]


(e)    Notwithstanding any contrary provision in this Agreement, the Company may
(i) (A) prepay, without penalty or premium (but subject to Section 2.14), the
Loans made by an Affected Bank and (B) terminate the Commitment of an Affected
Bank, in each case, (x) without pro rata prepayment of Loans of other Banks or
pro rata termination of Commitments of other Banks and (y) upon not less than
two Business Days’ prior notice to the Agent (which will promptly notify the
Banks thereof) or (ii) replace the Affected Bank in accordance with Section
8.06(b), it being understood that such prepayment and termination, or such
replacement, will not be deemed to be a waiver or release of any claim the
Company or the Agent may have against such Affected Bank.


(f)    [Reserved]; and


(g)    Nothing in this Section 2.20 shall affect any rights or remedies the
Company may have against any Defaulting Bank.


Section 2.21.    Term Loan Conversion. The Company may, by written notice to the
Agent (which shall promptly deliver a copy of such notice to each of the Banks)
not less than 30 days prior to the Termination Date, request that the Banks
extend the Maturity Date to the date that is the first anniversary of the
Termination Date, in which case, subject to the next sentence, the Maturity Date
shall be so extended and, from and after the Termination Date, the Maturity Date
shall be deemed to be the date that is the first anniversary of the Termination
Date for all purposes under the Loan Documents. Notwithstanding the foregoing,
no extension of the Maturity Date pursuant to this Section 2.21 shall become
effective unless (a) the representations and warranties of the Company contained
in this Agreement (other than the representations and warranties set forth in
Sections 4.04, 4.05 and 4.06) shall be true on and as of the Termination Date,
except to the extent such representations and warranties expressly relate to an
earlier date, (b) on the Termination Date and after giving effect to any such
extension, no Default shall have occurred and be continuing, (c) the Agent shall
have received a certificate as to the matters set forth in clauses (a) and (b)
above, dated the Termination Date and signed by an authorized officer of the
Company and (d) the Company shall have paid to the Agent for the ratable benefit
of the Banks a fee equal to (i) the aggregate outstanding principal amount of
the Loans as of the Termination Date multiplied by (ii) 1.00%. Upon the
effectiveness of an extension of the Maturity Date pursuant to the foregoing
provisions of this Section 2.21, as of the Termination Date, the Commitments

26

--------------------------------------------------------------------------------




shall automatically terminate and the scheduled maturity date with respect to
the outstanding principal amount of the Loans as of such date shall be the first
anniversary of the Termination Date. Loans repaid or prepaid after the
Termination Date may not be reborrowed.


ARTICLE 3
Conditions


Section 3.01.    [Reserved].


Section 3.02.    Conditions Precedent to Closing Date. The Closing Date shall
occur on the date that each of the following conditions shall have been
satisfied (or waived in accordance with Section 9.05):
    
(a)    receipt by the Agent of counterparts hereof signed by each of the parties
hereto (or, in the case of any party as to which an executed counterpart shall
not have been received, receipt by the Agent in form satisfactory to it of
telegraphic, telex or other written confirmation from such party of execution of
a counterpart hereof by such party);
    
(b)    receipt by the Agent of a certificate, dated the Closing Date and signed
by a duly authorized officer of the Company, certifying that (i) immediately
before and after the Closing Date, no Default shall have occurred and be
continuing and (ii) the representations and warranties of the Company contained
in this Agreement shall be true on and as of the Closing Date;


(c)    receipt by the Agent of all documents the Agent may reasonably request
relating to the existence and good standing of the Company, the corporate
authority for and the validity of this Agreement and the Notes, and any other
matters relevant hereto, all in form and substance satisfactory to the Agent;


(d)    receipt by the Agent of all documentation and other information required
by regulatory authorities under “know your customer” and anti-money laundering
rules and regulations, including without limitation, the Patriot Act;


(e)    receipt by the Agent and the Arrangers of all fees, reasonable
out-of-pocket expenses and other compensation due and payable under this
Agreement, the Commitment Letter or the Fee Letters, including to the extent
invoiced, reimbursement or payment of all reasonable out-of-pocket expenses
required to be reimbursed or paid by the Company hereunder or thereunder; and


(f)    receipt by the Agent of (i) an opinion of the General Counsel of the
Company, covering such matters as the Agent may reasonably request and (ii) an
opinion of Chadbourne & Parke LLP, counsel to the Company, covering such matters
as the Agent may reasonably request.


The Agent shall promptly notify the Company and the Banks of the Closing Date,
and such notice shall be conclusive and binding on all parties hereto.
Section 3.03.    Borrowings. The obligation of any Bank to make a Loan on the
occasion of any Borrowing is subject to the satisfaction of the following
conditions:


(a)    the Closing Date shall have occurred;


(b)    receipt by the Agent of a Notice of Borrowing as required by Section 2.02
or 2.03, as the case may be;

27

--------------------------------------------------------------------------------




(c)    the fact that, immediately after such Borrowing, the Total Outstanding
Amount will not exceed the aggregate amount of the Commitments;


(d)    the fact that, immediately before and after such Borrowing, no Default
shall have occurred and be continuing; and


(e)    the fact that the representations and warranties of the Company contained
in this Agreement (other than the representations and warranties set forth in
Sections 4.04, 4.05 and 4.06, which are made only as of the Closing Date) shall
be true on and as of the date of such Borrowing.


Each Borrowing hereunder shall be deemed to be a representation and warranty by
the Company on the date of such Borrowing as to the facts specified in clauses
(d) and (e) of this Section 3.03.


ARTICLE 4
Representations and Warranties


The Company represents and warrants that:


Section 4.01.    Corporate Existence and Power. The Company is a corporation
duly incorporated, validly existing and in good standing under the laws of
Delaware, and has all corporate powers and will have on and as of the Closing
Date all material governmental licenses, authorizations, consents and approvals
required to carry on its business.


Section 4.02.    Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by the Company of this Agreement and the
Notes are within the Company’s corporate powers, have been duly authorized by
all necessary corporate action, require no action by or in respect of, or filing
with, any Governmental Authority, do not contravene any provision of applicable
law or regulation or of the certificate of incorporation or by‑laws of the
Company and do not contravene, or constitute a material default under, any debt
instrument known to the Company to be binding upon it.


Section 4.03.    Binding Effect. This Agreement constitutes a valid and binding
agreement of the Company and each Note, when executed and delivered in
accordance with this Agreement, will constitute a valid and binding obligation
of the Company, in each case enforceable in accordance with its terms.


Section 4.04.    Financial Information. (a) The Company has furnished to the
Agent the consolidated balance sheet and the related consolidated statement of
income, stockholder’s equity and cash flows of the Company as of September 30,
2015 for the fiscal year then ended reported on by independent public
accountants. Such financial statements of the Company referred to in subsection
(a) of this Section 4.04 fairly present, in all material respects, in conformity
with GAAP, the financial position of the Company as of such date and its results
of operations and cash flows for such fiscal year.


(b)    The Company has furnished to the Agent the unaudited consolidated balance
sheet and the related unaudited consolidated statements of income and cash flows
of the Company for each fiscal quarter subsequent to September 30, 2015 ended at
least 45 days prior to the Closing Date, as applicable. Such financial
statements of the Company fairly present, in all material respects, in
conformity with GAAP applied on a basis consistent with the financial statements
referred to in subsection (a) of this Section 4.04, the financial position of
the Company as of such dates and their results of operations and cash flows for
such three month period (subject to normal year-end adjustments).



28

--------------------------------------------------------------------------------




(c)    There has been no material adverse change in the financial condition,
business or operations of the Company since September 30, 2015, unless and to
the extent disclosed in the Company’s quarterly reports on Form 10-Q, as filed
with the Commission.


Section 4.05.    Litigation. Except as disclosed in the Company’s annual report
for 2015 on Form 10-K and any subsequent quarterly report on Form 10-Q filed by
the Company with the Commission prior to the Closing Date, there is no action,
suit or proceeding pending against, or to the knowledge of the Company any
pending investigation or threatened suit, proceeding or investigation against or
affecting, the Company or any of its Subsidiaries before any court or arbitrator
or any Governmental Authority, in which there is a reasonable probability of an
adverse decision which could materially adversely affect the business or
consolidated financial position of the Company and its Consolidated
Subsidiaries, considered as a whole, or which in any manner draws into question
the validity of this Agreement or the Notes.


Section 4.06.    Environmental Matters. Expenditures by the Company and its
Consolidated Subsidiaries for environmental capital investment and remediation
necessary to comply with present Environmental Laws and other expenditures for
the resolution of existing environmental claims known to the Company are not
expected by management of the Company to have a material adverse effect on the
financial condition, business or operations of the Company and its Consolidated
Subsidiaries, taken as a whole.


Section 4.07.    Investment Company Act. The Company is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.


Section 4.08.    Compliance with Certain Laws. The Company and its Subsidiaries
are in compliance, in all material respects, with (a) sanctions administered or
enforced by the U.S. Department of the Treasury’s Office of Foreign Assets
Control or the U.S. State Department, the United Nations Security Council, the
European Union, Her Majesty’s Treasury, or other relevant sanctions authority
(collectively, “Sanctions”), (b) all applicable anti-money laundering and
counter-terrorist financing laws and regulations, including the Bank Secrecy
Act, as amended by Title III of the Patriot Act and (c) the United States
Foreign Corrupt Practices Act of 1977, as amended (the “FCPA”) and all other
applicable anti-corruption laws. None of the Company or any of its Subsidiaries
nor any director or officer thereof, nor, to the knowledge of the Company, any
employee, agent, or affiliate of the Company or its Subsidiaries (i) is, or is
controlled or 50% or more owned by one or more Persons that are, the subject of
Sanctions or (ii) has a place of business, is organized or resides in a country,
region or territory that is the subject of Sanctions (currently Crimea, Cuba,
Iran, North Korea, Sudan, and Syria), except, in any case, to the extent
licensed or otherwise authorized under U.S. law. The Company and its
Subsidiaries have instituted and maintain policies and procedures designed to
ensure compliance with Sanctions and applicable anti-corruption laws.


ARTICLE 5
Covenants


The Company agrees that, so long as any Bank has any Commitment hereunder or any
Loan remains outstanding (including as a result of the extension of the Maturity
Date pursuant to Section 2.21) or any amount payable hereunder remains unpaid:
Section 5.01.    Information. The Company will deliver to each of the Banks:
(a)    within 120 days after the end of each fiscal year of the Company, the
Company’s Annual Report to Shareowners and annual report on Form 10-K for such
fiscal year, as filed with the Commission;

29

--------------------------------------------------------------------------------






(b)    within 60 days after the end of each of the first three quarters of each
fiscal year of the Company, the Company’s quarterly report on Form 10-Q for such
fiscal quarter, as filed with the Commission;


(c)    simultaneously with the delivery of each set of financial statements
referred to in clause (a) or (b), a certificate of the chief financial officer,
the treasurer or the controller of the Company (i) stating whether any Default
exists on the date of such financial statements and (ii) setting forth a
calculation of compliance with the covenant contained in Section 5.05;


(d)    within 10 days after the chief financial officer, the treasurer or the
controller of the Company obtains knowledge of any Default, if such Default is
then continuing, a certificate of the chief financial officer, the treasurer or
the controller of the Company setting forth the details thereof;


(e)    promptly upon the filing thereof, copies of all reports on Form 8‑K (or
its equivalent) which the Company shall have filed with the Commission; and


(f)    from time to time such additional information regarding the financial
position or business of the Company and its Subsidiaries as the Agent, at the
request of any Bank, may reasonably request.


Section 5.02.    Maintenance of Existence. The Company will preserve, renew and
keep in full force and effect its corporate existence and its rights, privileges
and franchises necessary or desirable in the normal conduct of business in all
material respects; provided that nothing in this Section 5.02 shall prohibit a
merger or consolidation permitted by Section 5.06.


Section 5.03.    Compliance with Laws. The Company will comply in all material
respects with all applicable laws, ordinances, rules, regulations, and
requirements of governmental authorities (including, without limitation,
environmental laws and ERISA and the rules and regulations thereunder) except
where (a) the necessity of compliance therewith is contested in good faith by
appropriate proceedings or (b) non-compliance would not, in the reasonable
judgment of the Company, have a material adverse effect on the financial
condition, business or operations of the Company and its Consolidated
Subsidiaries, considered as a whole.


Section 5.04.    Use of Proceeds. (a) The proceeds of the Loans made under this
Agreement will be used by the Company for its general corporate purposes. None
of such proceeds will be used in violation of Regulation T, U or X of the Board
of Governors of the Federal Reserve System.


(b)    None of the Company or any of its Subsidiaries will directly or (to the
Company’s knowledge) indirectly use the proceeds of the Loans or otherwise make
available such proceeds to any Person, for the purpose of financing activities
or businesses of or with any Person, or in any country, region or territory that
is, at the time of such financing, the subject of Sanctions, except to the
extent licensed or otherwise authorized under U.S. law. No part of the proceeds
of the Loans shall be used by the Company, directly or (to the Company’s
knowledge) indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA or any other applicable anti-corruption laws.


Section 5.05.    Debt to Capitalization. Consolidated Debt will at no time
exceed 60% of Total Capitalization.



30

--------------------------------------------------------------------------------




Section 5.06.    Mergers, Consolidations and Sales of Assets. (a) The Company
shall not consolidate with or merge into any other corporation or convey or
transfer its properties and assets substantially as an entirety to any Person,
unless


(i)    the corporation formed by such consolidation or into which the Company is
merged or the Person which acquires by conveyance or transfer the properties and
assets of the Company substantially as an entirety shall be a corporation
organized and existing under the laws of the United States or any State or the
District of Columbia, and shall expressly assume, in form satisfactory to the
Agent, the due and punctual payment of the principal of (and premium, if any)
and interest, if any, on all the Loans and the performance of every covenant of
this Agreement on the part of the Company to be performed or observed;


(ii)    immediately after giving effect to such transaction, no Default shall
have occurred and be continuing; and


(iii)    the Company shall have delivered to the Agent a certificate of a duly
authorized officer of the Company and an opinion of legal counsel to the Company
(which shall be reasonably acceptable to the Agent), each stating that such
consolidation, merger, conveyance or transfer comply with this Section 5.06(a)
and that all conditions precedent herein provided for relating to such
transaction have been complied with.


(b)    Upon any consolidation or merger, or any conveyance or transfer of the
properties and assets of the Company substantially as an entirety in accordance
with Section 5.06(a), the successor corporation formed by such consolidation or
into which the Company is merged or to which such conveyance or transfer is made
shall succeed to, and be substituted for, and may exercise every right and power
of, the Company under this Agreement with the same effect as if such successor
corporation had been named as the Company herein, and thereafter the predecessor
corporation shall be relieved of all obligations and covenants under this
Agreement and the Notes and may be liquidated and dissolved.


(c)    If, upon any consolidation or merger of the Company with or into any
corporation, or upon the conveyance or transfer by the Company of its properties
and assets substantially as an entirety in accordance with Section 5.06(a) to
any Person, any Principal Property owned by the Company or a Restricted
Subsidiary immediately prior thereto would thereupon become subject to any Lien
not permitted by Section 5.07, the Company will, prior to such consolidation,
merger, conveyance or transfer, secure the due and punctual payment of the
principal of (and premium, if any) and interest, if any, on the Loans then
outstanding (equally and ratably with any other Debt of the Company then
entitled to be so secured) by a direct Lien on such Principal Property, together
with any other properties and assets of the Company or of any such Restricted
Subsidiary, whichever shall be the owner of any such Principal Property, which
would thereupon become subject to any such Lien, prior to all Liens other than
any theretofore existing thereon.


Section 5.07.    Limitations on Liens. The Company shall not at any time create,
incur, assume or suffer to exist, and shall not cause, suffer or permit a
Restricted Subsidiary to create, incur, assume or suffer to exist, any Secured
Debt without making effective provision (and the Company covenants that in such
case it will make or cause to be made effective provision) whereby the
obligations of the Company hereunder shall be secured equally and ratably with
such Secured Debt, so long as such Secured Debt shall exist; provided, however,
that this Section 5.07 shall not prevent any of the following:


(a)    (i) any Lien on any property hereafter acquired (including acquisition
through merger or consolidation) or constructed by the Company or a Restricted
Subsidiary and created contemporaneously

31

--------------------------------------------------------------------------------




with, or within twelve months after, such acquisition or the completion of
construction to secure or provide for the payment of all or any part of the
purchase price of such property or the cost of construction thereof, as the case
may be; (ii) any mortgage on property (including any unimproved portion of
partially improved property) of the Company or a Restricted Subsidiary created
within twelve months of completion of construction of a new plant or plants on
such property to secure all or part of the cost of such construction; or (iii)
the acquisition of property subject to any Lien upon such property existing at
the time of acquisition thereof, whether or not assumed by the Company or such
Restricted Subsidiary;


(b)    Liens on capital stock hereafter acquired by the Company or any
Restricted Subsidiary existing at the time of the acquisition thereof; provided
that the aggregate cost to the Company and its Restricted Subsidiaries of all
capital stock subject to such Liens does not exceed 10% of Shareowners’ Equity;


(c)    any Lien securing Debt of a corporation which is a successor to the
Company to the extent permitted by Section 5.06; or securing Debt of a
Restricted Subsidiary outstanding at the time it became a Restricted Subsidiary;
or securing Debt of any Person outstanding at the time it is merged with, or all
or substantially all of its properties are acquired by, the Company or any
Restricted Subsidiary; provided that such Lien does not extend to any other
properties of the Company or any Restricted Subsidiary; or existing on the
property or on the outstanding shares or Debt of a corporation at the time it
becomes a Restricted Subsidiary; or created, incurred or assumed in connection
with any industrial revenue bond, pollution control bond or similar financing
arrangement between the Company or any Restricted Subsidiary and any Federal,
State or municipal government or other governmental body or agency;


(d)    any Lien created in connection with any extension, renewal or refunding
(or successive extensions, renewals or refundings), in whole or in part, of any
Debt secured by a Lien permitted by the foregoing provisions of this Section
5.07 upon the same property theretofore subject thereto (plus improvements on
such property); provided that the amount of such Debt outstanding at that time
shall not be increased;


(e)    Liens or deposits made in connection with contracts (which term includes
subcontracts under such contracts) with or made at the request of the United
States or any department or agency thereof, insofar as such Liens or deposits
relate to property manufactured, installed or constructed by or to be supplied
by, or property furnished to, the Company or a Restricted Subsidiary pursuant
to, or to enable the performance of, such contracts, or property the
manufacture, installation, construction or acquisition of which is financed
pursuant to, or to enable the performance of, such contracts; or deposits or
Liens, made pursuant to such contracts, of or upon moneys advanced or paid
pursuant to, or in accordance with the provisions of, such contracts, or of or
upon any materials or supplies acquired for the purpose of the performance of
such contracts; or the assignment or pledge, to the extent permitted by law, of
the right, title and interest of the Company or a Restricted Subsidiary in and
to any such contract, or in and to any payments due or to become due thereunder,
to secure Debt incurred for funds or other property supplied, constructed or
installed for or in connection with the performance by the Company or such
Restricted Subsidiary of its obligations under such contracts;


(f)    mechanics’, materialmen’s, carriers’ or other like Liens, and pledges or
deposits made in the ordinary course of business to obtain the release of any
such Liens or the release of property in the possession of a common carrier;
good faith deposits in connection with tenders, leases of real estate or bids or
contracts (other than contracts involving the borrowing of money); pledges or
deposits to secure public or statutory obligations; deposits to secure (or in
lieu of) surety, stay, appeal or customs bonds; and deposits to secure the
payment of taxes, assessments, customs duties or other similar charges;



32

--------------------------------------------------------------------------------




(g)    any Lien arising by reason of deposits with, or the giving of any form of
security to, any governmental agency or any body created or approved by law or
governmental regulation, which is required by law or governmental regulation as
a condition to the transaction of any business, or the exercise of any privilege
or license, or to enable the Company or a Restricted Subsidiary to maintain
self-insurance or to participate in any arrangements established by law to cover
any insurance risks or in connection with workmen’s compensation, unemployment
insurance, old age pensions, social security or similar matters;


(h)    any Liens for taxes, assessments or other governmental charges or levies
not at the time due, or the validity of which is being contested in good faith;


(i)    judgment Liens, so long as the finality of such judgment is being
contested in good faith and execution thereon is stayed;


(j)    easements or similar encumbrances, the existence of which does not impair
the use of the property subject thereto for the purposes for which it is held or
was acquired;


(k)    the landlord’s interest under any lease of property;


(l)    leases granted to others in the ordinary course of business;


(m)    Sale and Lease-Back Transactions to the extent permitted by Section 5.08;
and


(n)    contracts for the manufacture, construction, installation or supply of
property, products or services providing for a Lien upon advance, progress or
partial payments made pursuant to such contracts and upon any material or
supplies acquired, manufactured, constructed, installed or supplied in
connection with the performance of such contracts to secure such advance,
progress or partial payments.


Notwithstanding the foregoing provisions of this Section 5.07, the Company and
any one or more Restricted Subsidiaries may create, incur, assume or suffer to
exist Secured Debt which would otherwise be subject to the foregoing
restrictions in an aggregate amount which, together with all other Secured Debt
of the Company and its Restricted Subsidiaries which would otherwise be subject
to the foregoing restrictions (not including Secured Debt permitted under
clauses (a) through (n) above) and the aggregate value of the Sale and
Lease‑Back Transactions (as defined in Section 5.08) in existence at such time
(not including Sale and Lease-Back Transactions the proceeds of which have been
or will be applied in accordance with clause (ii) of Section 5.08), does not at
the time exceed 10% of Shareowners’ Equity.
Section 5.08.    Limitations on Sale and Lease-Back. The Company will not, and
will not permit any Restricted Subsidiary to, sell or transfer (except to the
Company or one or more Restricted Subsidiaries, or both) any Principal Property
owned by it and which has been in full operation for more than 180 days prior to
such sale or transfer with the intention (a) of taking back a lease on such
property, except a lease for a temporary period (not exceeding 36 months) and
(b) that the use by the Company or such Restricted Subsidiary of such property
will be discontinued on or before the expiration of the term of such lease (any
such transaction being herein referred to as a “Sale and Lease-Back
Transaction”), unless:
(i)    the Company or such Restricted Subsidiary would be entitled, pursuant to
the provisions of Section 5.07 hereof, to incur Secured Debt equal in amount to
the amount realized or to be realized upon such sale or transfer secured by a
mortgage on the property to be leased without equally and ratably securing the
Loans; or

33

--------------------------------------------------------------------------------






(ii)    the Company or a Restricted Subsidiary shall, within 180 days of the
effective date of any such transaction, apply an amount equal to the value of
the property so leased (x) to the retirement (other than any mandatory
retirement) of Consolidated Funded Debt or Debt then outstanding of the Company
or any Restricted Subsidiary that was Funded Debt at the time it was created
(other than Consolidated Funded Debt or such other Debt owned by the Company or
any Restricted Subsidiary) or (y) to the purchase of Principal Property having a
value at least equal to the value of such property; provided, however, that the
amount to be so applied pursuant to the preceding clause (x) or (y) shall be
reduced by (A) the principal amount of any Loans repaid within 180 days of the
effective date of any such transaction and (B) the principal amount of
Consolidated Funded Debt or Debt that was Funded Debt at the time it was created
(other than Loans) retired by the Company or a Restricted Subsidiary within 180
days of the effective date of any such transaction; or
(iii)    the Sale and Lease-Back Transaction involved was an industrial revenue
bond, pollution control bond or similar financing arrangement between the
Company or any Restricted Subsidiary and any Federal, State or municipal
government or other governmental body or agency.
The term “value” shall mean, with respect to a Sale and Lease-Back Transaction,
as of any particular time, the amount equal to the greater of (x) the net
proceeds of the sale of the property leased pursuant to such Sale and Lease-Back
Transaction or (y) the fair value of such property at the time of entering into
such Sale and Lease-Back Transaction, as determined by the board of directors of
the Company (or a duly authorized committee thereof), in either case divided
first by the number of full years of the term of the lease and then multiplied
by the number of full years of such term remaining at the time of determination,
without regard to any renewal or extension options contained in the lease.
Section 5.09.    Limitations on Change in Subsidiary Status. The Company may
designate any Subsidiary as an Unrestricted Subsidiary or as a Restricted
Subsidiary, subject to the provisions set forth below:
(a)    the Company will not permit any Subsidiary to be designated as an
Unrestricted Subsidiary unless at the time of such designation the Subsidiary so
designated does not own, directly or indirectly, any capital stock of any
Restricted Subsidiary or any Funded Debt or Secured Debt of the Company or any
Restricted Subsidiary;
(b)    the Company will not permit any Restricted Subsidiary to be designated
as, or otherwise to become, an Unrestricted Subsidiary unless immediately after
such Restricted Subsidiary becomes an Unrestricted Subsidiary, no Default shall
exist;


(c)    the Company will not permit any Unrestricted Subsidiary to be designated
as a Restricted Subsidiary unless immediately after such Unrestricted Subsidiary
becomes a Restricted Subsidiary, no Default shall exist; and


(d)    promptly after the designation of any Subsidiary as an Unrestricted
Subsidiary or as a Restricted Subsidiary, there shall be filed with the Agent, a
certificate of a duly authorized officer of the Company stating that the
provisions of this Section 5.09 have been complied with in connection with such
designation.

34

--------------------------------------------------------------------------------






ARTICLE 6
Defaults


Section 6.01.    Events of Default. If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:


(a)    the Company shall fail to pay when due any principal of any Loan, or
shall fail to pay within 10 days of the due date thereof any interest on any
Loan, any fees or any other amount payable hereunder;


(b)    the Company shall fail to observe or perform any covenant or agreement
contained in Article 5 for 90 days after notice thereof has been given to the
Company by the Agent at the request of any Bank;


(c)    any representation or warranty made by the Company (i) in Article 4 or
(ii) pursuant to Section 3.03 on the date of any Borrowing shall prove to have
been incorrect in any material respect when made (or deemed made);


(d)    the Company or any of its Subsidiaries shall fail to pay the principal of
or interest on Material Debt when due, or within any applicable grace period, in
accordance with the instrument or agreement under which the same was created;


(e)    any event or condition shall occur (including failure to pay principal or
interest) which results in the acceleration of the maturity of Material Debt;


(f)    the entry of a decree or order for relief by a court having jurisdiction
in the premises in respect of the Company in an involuntary case under the
Federal bankruptcy laws, as now constituted or hereafter amended, or any other
applicable Federal or State bankruptcy, insolvency or other similar law, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of the Company or of any substantial part of its property,
or ordering the winding up or liquidation of its affairs, and the continuance of
any such decree or order unstayed and in effect for a period of 90 consecutive
days; or


(g)    the commencement by the Company of a voluntary case under the Federal
bankruptcy laws, as now constituted or hereafter amended, or any other
applicable Federal or State bankruptcy, insolvency or other similar law, or the
consent by it to the appointment of or taking possession by a receiver,
liquidator, assignee, trustee, custodian, sequestrator (or other similar
official) of the Company or of any substantial part of its property, or the
making by it of an assignment for the benefit of creditors, or the admission by
it in writing of its inability to pay its debts generally as they become due, or
the taking of corporate action by the Company in furtherance of any such action;
 
then, and in every such event, the Agent shall (i) if requested by Banks having
more than 50% in aggregate amount of the Commitments, by notice to the Company
terminate the Commitments and they shall thereupon terminate, and (ii) if
requested by Banks holding more than 50% in aggregate principal amount of the
Loans, by notice to the Company declare the Loans (together with accrued
interest thereon) to be, and the Loans shall thereupon become, immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Company; provided that in the case of any
of the Events of Default specified in clause (f) or (g) above, without any
notice to the Company or any other act by the Agent or the Banks, the
Commitments shall thereupon terminate and the Loans (together with accrued
interest thereon) shall become immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Company.

35

--------------------------------------------------------------------------------






Section 6.02.    Notice of Default. The Agent shall give notice to the Company
under Section 6.01(b) promptly upon being requested to do so by any Bank and
shall thereupon notify all the Banks thereof.
ARTICLE 7
The Agent


Section 7.01.    Appointment and Authorization. Each Bank irrevocably appoints
and authorizes the Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement and the Notes as are delegated to the
Agent by the terms hereof or thereof, together with all such powers as are
reasonably incidental thereto. Anything herein to the contrary notwithstanding,
none of the Lead Arrangers, Bookrunners, Syndication Agent or Co-Documentation
Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Agent or a Bank hereunder.


Section 7.02.    Agent and Affiliates. JPMorgan Chase Bank, N.A. shall have the
same rights and powers under this Agreement as any other Bank and may exercise
or refrain from exercising the same as though it were not the Agent, and
JPMorgan Chase Bank, N.A. and its affiliates may accept deposits from, lend
money to, and generally engage in any kind of business with the Company or any
Subsidiary or affiliate of the Company as if it were not the Agent hereunder.


Section 7.03.    Action by Agent. The obligations of the Agent hereunder are
only those expressly set forth herein. Without limiting the generality of the
foregoing, the Agent shall not be required to take any action with respect to
any Default, except as expressly provided in Article 6.


Section 7.04.    Consultation with Experts. The Agent may consult with legal
counsel (who may be counsel for the Company), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken by it in good faith in accordance with the advice of such
counsel, accountants or experts.


Section 7.05.    Liability of Agent. Neither the Agent nor any of its affiliates
nor any of their respective directors, officers, agents or employees shall be
liable for any action taken or not taken by it in connection herewith (a) with
the consent or at the request of the Required Banks or, when expressly required
hereby, all the Banks or (b) in the absence of its own gross negligence or
willful misconduct. Neither the Agent nor any of its affiliates nor any of their
respective directors, officers, agents or employees shall be responsible for or
have any duty to ascertain, inquire into or verify (i) any statement, warranty
or representation made in connection with this Agreement or any borrowing
hereunder; (ii) the performance or observance of any of the covenants or
agreements of the Company; (iii) the satisfaction of any condition specified in
Article 3, except receipt of items required to be delivered to the Agent; or
(iv) the validity, effectiveness or genuineness of this Agreement, the Notes or
any other instrument or writing furnished in connection herewith. The Agent
shall not incur any liability by acting in reliance upon any notice, consent,
certificate, statement, or other writing (which may be a bank wire, telex,
facsimile transmission or similar writing) believed by it to be genuine or to be
signed by the proper party or parties.


Section 7.06.    Indemnification. Each Bank shall, ratably in accordance with
its Commitment, indemnify the Agent, its affiliates and their respective
directors, officers, agents and employees, to the extent acting on behalf of the
Agent and to the extent not reimbursed by the Company, against any cost, expense
(including counsel fees and disbursements), claim, demand, action, loss or
liability (except such as result

36

--------------------------------------------------------------------------------




from such indemnitee’s gross negligence or willful misconduct) that such
indemnitees may suffer or incur in connection with this Agreement or any action
taken or omitted by such indemnitees hereunder or thereunder.


Section 7.07.    Credit Decision. Each Bank acknowledges that it has,
independently and without reliance upon the Agent or any other Bank, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Bank also
acknowledges that it will, independently and without reliance upon the Agent or
any other Bank, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under this Agreement.


Section 7.08.    Successor Agent. The Agent may resign at any time by giving 30
days’ notice thereof to the Banks and the Company. Upon any such resignation,
the Required Banks shall have the right to appoint a successor Agent. If no
successor Agent shall have been so appointed by the Required Banks, and shall
have accepted such appointment, within 30 days after the retiring Agent gives
notice of resignation (such 30-day period, the “Bank Appointment Period”), then
the retiring Agent may, on behalf of the Banks, appoint a successor Agent, which
shall be a commercial bank organized or licensed under the laws of the United
States of America or of any State thereof and having a combined capital and
surplus of at least $50,000,000. Upon the acceptance of its appointment as Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights and duties of the retiring Agent. In
addition and without any obligation on the part of the retiring Agent to
appoint, on behalf of the Banks, a successor Agent, the retiring Agent may at
any time following the occurrence of an Agent Resignation Event and upon or
after the end of the Bank Appointment Period notify the Company and the Banks
that no qualifying Person has accepted appointment as successor Agent and the
effective date of such retiring Agent’s resignation, which effective date shall
be no earlier than three Domestic Business Days after the date of such notice.
Upon the resignation effective date established in such notice and regardless of
whether a successor Agent has been appointed and accepted such appointment, the
retiring Agent’s resignation shall nonetheless become effective and the retiring
Agent shall be discharged from its duties and obligations as Agent hereunder.
After any retiring Agent’s resignation hereunder as Agent, the provisions of
this Article 7 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Agent.


Section 7.09.    Agent’s Fee. The Company shall pay to the Agent for its own
account fees in the amounts and at the times previously agreed upon between the
Company and the Agent.


ARTICLE 8
Change in Circumstances


Section 8.01.    Basis for Determining Interest Rate Inadequate or Unfair. If on
or prior to the first day of any Interest Period for any Fixed Rate Loans:


(a)    the Agent determines that (i) deposits in dollars (in the applicable
amounts) are not generally available in the relevant market for such Interest
Period or (ii) reasonable means do not exist for ascertaining the Euro-Dollar
Rate, or


(b)    in the case of Euro-Dollar Loans, Banks having 50% or more of the
aggregate amount of the Commitments advise the Agent that the London Interbank
Offered Rate as determined by the Agent will not adequately and fairly reflect
the cost to such Banks of funding their Euro-Dollar Loans for such Interest
Period,



37

--------------------------------------------------------------------------------




the Agent shall forthwith give notice thereof to the Company and the Banks,
whereupon until the Agent notifies the Company that the circumstances giving
rise to such suspension no longer exist, (i) the obligations of the Banks to
make Euro-Dollar Loans, or to continue or convert outstanding Loans as or into
Euro-Dollar Loans, shall be suspended and (ii) each outstanding Euro-Dollar Loan
shall be converted into a Base Rate Loan on the last day of the then current
Interest Period applicable thereto. Unless the Company notifies the Agent at
least two Domestic Business Days before the date of any Fixed Rate Borrowing for
which a Notice of Borrowing has previously been given that it elects not to
borrow on such date, (i) if such Fixed Rate Borrowing is a Euro-Dollar
Borrowing, such Borrowing shall instead be made as a Base Rate Borrowing and
(ii) if such Fixed Rate Borrowing is a Competitive Bid LIBOR Borrowing, the
Competitive Bid LIBOR Loans comprising such Borrowing shall bear interest for
each day from and including the first day to but excluding the last day of the
Interest Period applicable thereto at the Base Rate for such day.
Section 8.02.    Illegality. (a) If a Change in Law shall make it unlawful or
impossible for any Bank (or its Euro-Dollar Lending Office) to make, maintain or
fund its Euro-Dollar Loans and such Bank shall so notify the Agent, the Agent
shall forthwith give notice thereof to the other Banks and the Company,
whereupon until such Bank notifies the Company and the Agent that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Bank to make Euro-Dollar Loans, or to convert outstanding Loans into
Euro-Dollar Loans or continue outstanding Loans as Euro-Dollar Loans, shall be
suspended. Before giving any notice to the Agent pursuant to this Section 8.02,
such Bank shall designate a different Euro-Dollar Lending Office if such
designation will avoid the need for giving such notice and will not, in the sole
judgment of such Bank, be otherwise disadvantageous to such Bank.


(b)    If such notice is given, each Euro-Dollar Loan of such Bank then
outstanding shall be converted to a Base Rate Loan either (i) on the last day of
the then current Interest Period applicable to such Euro-Dollar Loan if such
Bank may lawfully continue to maintain and fund such Loan as a Euro-Dollar Loan
to such day or (ii) immediately if such Bank shall determine that it may not
lawfully continue to maintain and fund such Loan as a Euro-Dollar Loan to such
day. Interest and principal on any such Base Rate Loan shall be payable on the
same dates as, and on a pro rata basis with, the interest and principal payable
on the related Euro-Dollar Loans of the other Banks.


Section 8.03.    Increased Cost and Reduced Return. (a) If a Change in Law shall
impose, modify or deem applicable any reserve (including, without limitation,
any such requirement imposed by the Board of Governors of the Federal Reserve
System, but excluding with respect to any Euro-Dollar Loan any such requirement
included in an applicable Euro-Dollar Reserve Percentage), special deposit,
insurance assessment or similar requirement against assets of, deposits with or
for the account of, or credit extended by, any Bank (or its Applicable Lending
Office) or shall impose on any Bank (or its Applicable Lending Office) or on the
London interbank market any other condition affecting its Fixed Rate Loans, its
Note or its obligation to make Fixed Rate Loans and the result of any of the
foregoing is to increase the cost to such Bank (or its Applicable Lending
Office) of making or maintaining any Fixed Rate Loan, or to reduce the amount of
any sum received or receivable by such Bank (or its Applicable Lending Office)
under this Agreement or under its Note with respect thereto, by an amount deemed
by such Bank to be material, then, within 15 days after demand by such Bank
(with a copy to the Agent), the Company shall pay to such Bank such additional
amount or amounts as will compensate such Bank for such increased cost or
reduction.


(b)    If any Bank shall have determined that a Change in Law has or would have
the effect of reducing the rate of return on capital of such Bank (or its
Parent) as a consequence of such Bank’s obligations hereunder to a level below
that which such Bank (or its Parent) could have achieved but for such Change in
Law (taking into consideration its policies with respect to capital adequacy) by
an amount deemed by such Bank to be material, then from time to time, within 15
days after demand by such Bank (with a copy to the

38

--------------------------------------------------------------------------------




Agent), the Company shall pay to such Bank such additional amount or amounts as
will compensate such Bank (or its Parent) for such reduction.


(c)    If a Change in Law shall subject any Bank to any taxes (other than Taxes
imposed on or with respect to any payment made by or on account of the Company
hereunder or under any Notes and Taxes described in clauses (a) through (e) of
the definition of Excluded Taxes) on its loans, loan principal, commitments, or
other obligations hereunder, or its deposits, reserves, other liabilities or
capital attributable thereto, and the result shall be to increase the cost to
such Bank of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan) or to reduce the amount of any sum received or receivable by
such Bank hereunder (whether of principal, interest or otherwise), then the
Company will pay to such Bank such additional amount or amounts as will
compensate such Bank for such additional costs incurred or reduction suffered.


(d)    Each Bank will promptly notify the Company and the Agent of any event of
which it has knowledge, occurring after the Closing Date, which will entitle
such Bank to compensation pursuant to this Section 8.03 and will designate a
different Applicable Lending Office if such designation will avoid the need for,
or reduce the amount of, such compensation and will not, in the sole judgment of
such Bank, be otherwise disadvantageous to such Bank. A certificate of any Bank
claiming compensation under this Section 8.03 and setting forth the additional
amount or amounts to be paid to it hereunder shall be conclusive in the absence
of manifest error. In determining such amount, such Bank may use any reasonable
averaging and attribution methods. Notwithstanding the foregoing subsections of
this Section 8.03, the Company shall only be obligated to compensate any Bank
for any amount arising or accruing during (i) any time or period commencing not
more than 90 days prior to the date on which such Bank notifies the Agent and
the Company that it proposes to demand such compensation and identifies to the
Agent and the Company the statute, regulation or other basis upon which the
claimed compensation is or will be based and (ii) any time or period during
which, because of the retroactive application of such statute, regulation or
other such basis, such Bank did not know that such amount would arise or accrue.


(e)    Failure or delay on the part of any Bank to demand compensation pursuant
to this Section 8.03 shall not constitute a waiver of such Bank’s right to
demand such compensation, as the case may be; provided that the Company shall
not be required to compensate a Bank pursuant to this Section 8.03 for any
increased costs or reductions incurred more than 90 days prior to the date that
such Bank notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Bank’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 90-day period referred to
above shall be extended to include the period of retroactive effect thereof.


Section 8.04.    Taxes.


(a)    Any and all payments by the Company to or for the account of any Bank or
the Agent hereunder or under any Loan Document shall be made free and clear of
and without deduction for any and all present or future taxes, duties, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto (collectively, “Taxes”), except as required by applicable law. If the
Company or the Agent (the “Withholding Agent”) shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
Note to any Bank or the Agent, (i) if such Taxes are Indemnified Taxes, the sum
payable by the Company shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 8.04) such Bank or the Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been
required; (ii) such Withholding Agent shall make such deductions; (iii) such
Withholding Agent shall pay

39

--------------------------------------------------------------------------------




the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable law and (iv) if the Withholding Agent is the
Company, the Company shall furnish to the Agent, at its address referred to in
Section 9.01, the original or a certified copy of a receipt evidencing payment
thereof or other evidence satisfactory to the Agent.


(b)    In addition, except to the extent attributable to a transfer under
Section 9.06, the Company agrees to pay any present or future stamp or
documentary Taxes and any other excise or property Taxes, or charges or similar
levies which arise from any payment made hereunder or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note (hereinafter referred to as “Other Taxes”).


(c)    The Company agrees to indemnify each Bank and the Agent for the full
amount of Indemnified Taxes or Other Taxes (including, without limitation, any
Indemnified Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 8.04) paid by such Bank or the Agent (as the
case may be) and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto; provided, the Company shall not be
obligated to indemnify any party hereunder pursuant to this Section 8.04 for
penalties, interest or similar liabilities arising therefrom or with respect
thereto to the extent such penalties, interest or similar liabilities are
attributable to the gross negligence or willful misconduct by such party. This
indemnification shall be paid within 15 days after such Bank or the Agent (as
the case may be) makes written demand therefor.


(d)    Any Bank that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Agent, at the time or times reasonably requested
by the Company or the Agent, such properly completed and executed documentation
reasonably requested by the Company or the Agent as will permit such payments to
be made without withholding or at a reduced rate of withholding. In addition,
any Bank, if requested by the Company or the Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Agent as will enable the Company or the Agent to determine
whether or not such Bank is subject to any withholding (including backup
withholding) or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Sections 8.04(e), (f), (g) and (h) below) shall not be required if in the Bank’s
judgment such completion, execution or submission would subject such Bank to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Bank.


(e)    Without limiting the foregoing, at the times indicated herein, each Bank
organized under the laws of a jurisdiction outside the United States shall
provide the Company and the Agent with duly and accurately executed originals of
Internal Revenue Service form W-8BEN, W-8BEN-E, W-8IMY (accompanied by a form
W-8ECI, W-8BEN, W-8BEN-E, W-9 and other certification documents from each
beneficial owner, as applicable) or W-8ECI (in each case accompanied by any
statements which may be required under applicable Treasury regulations), as
appropriate, or any successor form prescribed by the Internal Revenue Service,
certifying (if applicable) that such Bank is entitled to receive payments under
this Agreement (i) without deduction or withholding of any United States federal
income Taxes or (ii) subject to a reduced rate of United States federal
withholding Tax, unless, in each case of clause (i) and (ii) of this Section
8.04(e), an event (including, without limitation, any change in treaty, law or
regulation) has occurred prior to the date on which any such delivery would
otherwise be required which renders such forms inapplicable or which would
prevent the Bank from duly completing and delivering any such form with respect
to it and the Bank advises the Company and the Agent that it is not capable of
receiving payments subject to a reduced rate of United States withholding tax or
without any deduction or withholding of such

40

--------------------------------------------------------------------------------




Taxes. Such forms shall be provided (x) on or prior to the date of the Bank’s
execution and delivery of this Agreement in the case of each Bank listed on the
signature pages hereof, and on or prior to the date on which it becomes a Bank
in the case of each other Bank, and (y) on or before the date that such form
expires or becomes obsolete or after the occurrence of any event requiring a
change in the most recent form so delivered by the Bank. If the form provided by
a Bank at the time such Bank first becomes a party to this Agreement indicates a
United States interest withholding Tax rate in excess of zero or if at such time
such Bank is otherwise subject to a United States interest withholding Tax rate
in excess of zero, United States withholding Tax at such rate shall be
considered “ Excluded Taxes”, except to the extent the assignor of such Bank was
entitled, at the time of such assignment, to receive additional amounts from the
Company with respect to such withholding Taxes pursuant to Section 8.04(a). In
addition, to the extent that for reasons other than a change of treaty, law or
regulation any Bank becomes subject to an increased rate of United States
interest withholding Tax while it is a party to this Agreement, United States
withholding Tax at such increased rate shall be considered “ Excluded Taxes”.


(f)    Any Bank that is a “United States person” within the meaning of Section
7701(a)(30) of the Internal Revenue Code shall deliver to the Company and the
Agent on or prior to the date on which such Bank becomes a Bank under this
Agreement (and from time to time thereafter upon the request of the Company or
the Agent), duly and accurately executed originals of Internal Revenue Service
form W-9 certifying, to the extent such Bank is legally entitled to do so, that
such Bank is not subject to U.S. Federal backup withholding Tax. For the
avoidance of doubt, such Tax is an “Excluded Taxes”.


(g)    If a payment made to a Bank under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Bank were to fail to
comply with the applicable requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Bank shall deliver to the Company and the Agent at the time or times prescribed
by law and at such time or times reasonably requested by the Company or the
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Company or the Agent as may be
necessary for the Company or the Agent to comply with its obligations under
FATCA, to determine that such Bank has or has not complied with such Bank’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for the purposes of this Section 8.04(g), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement, whether
or not included in the definition of FATCA.


(h)    Each Bank agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Company and the Agent
in writing of its legal inability to do so.


(i)    For any period with respect to which a Bank organized under the laws of a
jurisdiction outside the United States has failed to provide the Company and the
Agent with the appropriate form pursuant to Section 8.04(e) (unless such failure
is excused by the terms of Section 8.04(e)), such Bank shall not be entitled to
indemnification under Section 8.04(a) or 8.04(c) with respect to Taxes imposed
by the United States; provided that if a Bank, which is otherwise exempt from or
subject to a reduced rate of withholding Tax, becomes subject to Taxes because
of its failure to deliver a form required hereunder, the Company shall take such
steps as such Bank shall reasonably request to assist such Bank to recover such
Taxes.


(j)    Each Bank shall severally indemnify the Agent for any Taxes and Excluded
Taxes (but only to the extent that the Company has not already indemnified the
Agent for such Taxes and Excluded Taxes and without limiting the obligation, if
any, of the Company to do so), in each case attributable to such Bank

41

--------------------------------------------------------------------------------




that are paid or payable by the Agent in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto. This
indemnification shall be made within 15 days from the date the Agent makes
demand therefor.


(k)    Each party’s obligations under this Section 8.04 shall survive any
assignment of rights by, or the replacement of, a Bank, the resignation or
replacement of the Agent, the termination of the Commitments and the repayment,
satisfaction or discharge of all other obligations under any Loan Document,
subject to Section 8.03(d).


(l)    If the Agent or a Bank determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Company or with respect to which the Company has paid
additional amounts pursuant to this Section 8.04, it shall pay over such refund
to Company (but only to the extent of indemnity payments made, or additional
amounts paid, by the Company under this Section 8.04 with respect to the Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses
with respect to such refund of the Agent or such Bank and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that the Company, upon the request of the
Agent or such Bank, agrees to repay the amount paid over to the Company (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Agent or such Bank in the event the Agent or such Bank is
required to repay such refund to such Governmental Authority. This Section
8.04(l) shall not be construed to require the Agent or any Bank to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Company or any other Person.


Section 8.05.    Base Rate Loans Substituted for Affected Fixed Rate Loans. If
(a) the obligation of any Bank to make, or to continue or convert outstanding
Loans as or to, Euro-Dollar Loans has been suspended pursuant to Section 8.02 or
(b) any Bank has demanded compensation under Section 8.03 or 8.04 with respect
to its Euro-Dollar Loans and the Company shall, by at least five Euro-Dollar
Business Days’ prior notice to such Bank through the Agent, have elected that
the provisions of this Section 8.05 shall apply to such Bank, then, all Loans
which would otherwise be made by such Bank as (or continued as or converted to)
Euro-Dollar Loans shall be made instead as Base Rate Loans (on which interest
and principal shall be payable contemporaneously with the related Fixed Rate
Loans of the other Banks). If such Bank notifies the Company that the
circumstances giving rise to such suspension or demand for compensation no
longer exist, the principal amount of each such Base Rate Loan shall be
converted into a Euro-Dollar Loan on the first day of the next succeeding
Interest Period applicable to the related Euro-Dollar Loans of the other Banks.


Section 8.06.    Mitigation Obligations; Replacement of Banks. (a) If any Bank
requests compensation under Section 8.03, or if the Company is required to pay
any additional amount to any Bank or any Governmental Authority for the account
of any Bank pursuant to Section 8.04, then such Bank will designate a different
Applicable Lending Office for funding or booking its Loans hereunder or assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Bank, such designation or assignment (i)
would eliminate or reduce amounts payable pursuant to Section 8.03 or Section
8.04, as the case may be, in the future and (ii) would not subject such Bank to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Bank. The Company hereby agrees to pay all reasonable costs and expenses
incurred by any Bank in connection with any such designation or assignment.


(b)    If any Bank requests compensation under Section 8.03, or if the Company
is required to pay any additional amount to any Bank or any Governmental
Authority for the account of any Bank pursuant to Section 8.04, or if any Bank
becomes a Defaulting Bank or an Affected Bank or invokes Section 8.02, or if any
Bank shall refuse to consent to any waiver, amendment or other modification that
would otherwise require

42

--------------------------------------------------------------------------------




such Bank’s consent but to which the Required Banks have consented, then the
Company may, at its sole expense and effort, upon notice to such Bank and the
Agent, require such Bank to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 9.06), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Bank, if a Bank accepts
such assignment); provided that (i) in the case of any such assignment to a
Person that is not a Bank, the Company shall have received the prior written
consent of the Agent, which consent shall not unreasonably be withheld and (ii)
such Bank shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Company or the
relevant Company (in the case of all other amounts).


ARTICLE 9
Miscellaneous


Section 9.01.    Notices. (a) All notices, requests and other communications to
any party hereunder shall be in writing (including bank wire, telex, facsimile
transmission or similar writing) and shall be given to such party: (x) in the
case of the Company or the Agent, at its address, facsimile number or telex
number set forth on the signature pages hereof, (y) in the case of any Bank, at
its address, facsimile number or telex number set forth in its Administrative
Questionnaire or (z) in the case of any party, such other address, facsimile
number or telex number as such party may hereafter specify for the purpose by
notice to the Agent and the Company. Each such notice, request or other
communication shall be effective (i) if given by telex, when such telex is
transmitted to the telex number specified in this Section 9.01 and the
appropriate answerback is received, (ii) if given by facsimile transmission,
when transmitted to the facsimile number specified in this Section 9.01 and
confirmation of receipt is received, (iii) if given by mail, 72 hours after such
communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid or (iv) if given by any other means, when delivered at
the address specified in this Section 9.01; provided that notices to the Agent
under Article 2 or Article 8 shall not be effective until received.


(b)    Notices and other communications to the Banks hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Agent; provided that the foregoing shall not apply to notices pursuant to
Article 2 unless otherwise agreed by the Agent and the applicable Bank. The
Agent or the Company may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.


Section 9.02.    No Waivers. No failure or delay by the Agent or any Bank in
exercising any right, power or privilege hereunder or under any Note shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by law.


Section 9.03.    Expenses; Indemnification. (a) The Company shall pay (i) all
reasonable out‑of‑pocket expenses of the Agent, including fees and disbursements
of special counsel for the Agent, in connection with the preparation and
administration of this Agreement, any waiver or consent hereunder or any
amendment hereof or any Default or alleged Default hereunder and (ii) if an
Event of Default occurs, all reasonable out‑of‑pocket expenses incurred by the
Agent and each Bank, including (without duplication) the fees and disbursements
of outside counsel and the allocated cost of inside counsel, in connection with
such Event of Default and collection, bankruptcy, insolvency and other
enforcement proceedings resulting therefrom.

43

--------------------------------------------------------------------------------






(b)    The Company agrees to indemnify the Agent and each Bank, their respective
affiliates and the respective directors, officers, agents and employees of the
foregoing (each an “Indemnitee”) and hold each Indemnitee harmless from and
against any and all liabilities, losses, damages, costs and expenses of any
kind, including, without limitation, the reasonable fees and disbursements of
counsel, which may be incurred by such Indemnitee in connection with any
investigative, administrative or judicial proceeding (whether or not such
Indemnitee shall be designated a party thereto) brought or threatened relating
to or arising out of this Agreement or any actual or proposed use of any
proceeds of any Loans hereunder; provided that no Indemnitee shall have the
right to be indemnified hereunder for such Indemnitee’s own gross negligence,
willful misconduct or material breach by such Indemnitee of any obligations
hereunder, in each case as determined by a court of competent jurisdiction. The
Company shall not be liable for any compromise or settlement entered into by an
indemnified person without its consent, which consent shall not be unreasonably
withheld. Promptly after the receipt by the indemnified person of notice of its
involvement in any investigative, administrative or judicial proceeding, such
indemnified person shall, if a claim in respect thereof is to be made against
the Company under this indemnification, notify the Company in writing of such
involvement, unless prohibited by applicable law or regulations or if requested
by any governmental agency or other regulatory authority (including any
self-regulatory organization having, or claiming to have jurisdiction), but
failure so to notify the Company shall not relieve the Company from any
liability which it may otherwise have to the indemnified person under this
indemnification except to the extent that the Company actually suffers prejudice
as a result of such failure.


Section 9.04.    Sharing of Set-offs. Each Bank agrees that if it shall, by
exercising any right of set‑off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest then due with
respect to the Loans held by it which is greater than the proportion received by
any other Bank in respect of the aggregate amount of principal and interest then
due with respect to the Loans held by such other Bank, the Bank receiving such
proportionately greater payment shall purchase such participations in the Loans
held by the other Banks, and such other adjustments shall be made, as may be
required so that all such payments of principal and interest with respect to the
Loans held by the Banks shall be shared by the Banks pro rata; provided that
nothing in this Section 9.04 shall impair the right of any Bank to exercise any
right of set‑off or counterclaim it may have and to apply the amount subject to
such exercise to the payment of indebtedness of the Company other than its
indebtedness hereunder. The Company agrees, to the fullest extent it may
effectively do so under applicable law, that any holder of a participation in a
Loan, if acquired pursuant to the foregoing arrangements or if the Company has
otherwise received notice of the granting of such participation, may exercise
rights of set‑off or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of the Company in the amount of such participation.


Section 9.05.    Amendments and Waivers. Any provision of this Agreement or the
Notes may be amended or waived if, but only if, such amendment or waiver is in
writing and is signed by the Company and the Required Banks (and, if the rights
or duties of the Agent are affected thereby, by the Agent); provided that no
such amendment or waiver shall (a) unless signed by each Bank affected by such
amendment or waiver, (i) increase or decrease the Commitment of any Bank (except
for a ratable decrease in the Commitments of all Banks) or subject any Bank to
any additional obligation, (ii) reduce the principal of or rate of interest on
any Loan, or any fees hereunder or (iii) postpone the date fixed for any payment
of principal of or interest on any Loan or any fees hereunder or for the
termination of any Commitment or (b) unless signed by all Banks (other than a
Defaulting Bank), change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Loans, or the number of Banks which shall be
required for the Banks or any of them to take any action under this Section 9.05
or any other provision of this Agreement.



44

--------------------------------------------------------------------------------




Section 9.06.    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that the Company may not assign or
otherwise transfer any of its rights under this Agreement without the prior
written consent of all Banks.


(b)    Any Bank may at any time grant to one or more banks or other institutions
(each a “Participant”) participating interests in its Commitment, including all
or a portion of its Loans at the time owing to it. In the event of any such
grant by a Bank of a participating interest to a Participant, whether or not
upon notice to the Company and the Agent, such Bank shall remain responsible for
the performance of its obligations hereunder, and the Company and the Agent
shall continue to deal solely and directly with such Bank in connection with
such Bank’s rights and obligations under this Agreement. Any agreement pursuant
to which any Bank may grant such a participating interest shall provide that
such Bank shall retain the sole right and responsibility to enforce the
obligations of the Company hereunder including, without limitation, the right to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such participation agreement may provide that such Bank
will not agree to any modification, amendment or waiver of this Agreement
described in clause (i), (ii) or (iii) of Section 9.05 without the consent of
the Participant. The Company agrees that each Participant shall, to the extent
provided in its participation agreement, be entitled to the benefits of Article
8 with respect to its participating interest; provided the Participant complies
with the obligations of Sections 8.04(d), (e), (f), (g) and (h) as if it were a
Bank (it being understood that the documentation required shall be delivered to
the selling Bank and, if required by law for reduced withholding, copies shall
be delivered to the Company and the Agent). An assignment or other transfer
which is not permitted by subsection (c) or (d) below shall be given effect for
purposes of this Agreement only to the extent of a participating interest
granted in accordance with this subsection (b). Each Bank that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Company, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Bank shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any commitments, loans, or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that such commitment, loan, or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations or, if
different, under Sections 871(h) or 881(c) of the Internal Revenue Code. The
entries in the Participant Register shall be conclusive absent clearly
demonstrable error, and such Bank shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.


(c)    Any Bank may at any time assign to one or more banks or other
institutions (each an “Assignee”) all, or a proportionate part (equivalent to an
initial Commitment of not less than $5,000,000) of its rights and obligations
under this Agreement and its Note, and such Assignee shall assume such rights
and obligations, pursuant to an Assignment and Assumption Agreement in
substantially the form of Exhibit G hereto executed by such Assignee and such
transferor Bank, with (and subject to) the consent of the Agent and (so long as
no Event of Default exists) of the Company, such consents of the Company and the
Agent not to be unreasonably withheld; provided that, (i) if an Assignee is an
Approved Fund, an affiliate of such transferor Bank or was a Bank immediately
before such assignment, no consent of the Company shall be required and (ii) the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Agent within ten Domestic Business Days
after having received notice thereof, and provided further that such assignment
may, but need not, include rights of the transferor Bank in respect of
outstanding Competitive Bid Loans. Upon execution and delivery of such
instrument and payment by such Assignee to such transferor Bank of an amount
equal to the purchase price agreed between

45

--------------------------------------------------------------------------------




such transferor Bank and such Assignee, such Assignee shall be a Bank party to
this Agreement and shall have all the rights and obligations of a Bank with a
Commitment as set forth in such instrument of assumption, and the transferor
Bank shall be released from its obligations hereunder to a corresponding extent,
and no further consent or action by any party shall be required. Upon the
consummation of any assignment pursuant to this subsection (c), the Agent shall
record in the Register the information relating to such assignment, and the
transferor Bank, the Agent and the Company shall make appropriate arrangements
so that, if the underlying Note is outstanding, a new Note is issued to the
Assignee. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph. In
connection with any such assignment, the transferor Bank shall pay to the Agent
an administrative fee for processing such assignment in the amount of $3,500. If
the Assignee is not incorporated under the laws of the United States of America
or a state thereof, it shall deliver to the Company and the Agent certification
as to exemption from deduction or withholding of any United States federal
income Taxes in accordance with Section 8.04. The Agent, acting solely for this
purpose as a non-fiduciary agent of the Company, shall maintain at one of its
offices in New York a copy of each Assignment and Assumption Agreement delivered
to it and a register for the recordation of the names and addresses of the
Banks, and the Commitments of, and principal amounts of the Loans owing to, each
Bank pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Company, the Agent and the Banks shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Bank hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Company and any Bank, at any reasonable time and from time to time upon
reasonable prior notice.


(d)    Any Bank may at any time assign all or any portion of its rights under
this Agreement and its Note to a Federal Reserve Bank. No such assignment shall
release the transferor Bank from its obligations hereunder.


(e)    No Assignee, Participant or other transferee of any Bank’s rights shall
be entitled to receive any greater payment under Section 8.03 or 8.04 than such
Bank would have been entitled to receive with respect to the rights transferred,
unless such transfer is made with the Company’s prior written consent or by
reason of the provisions of Section 8.02, 8.03 or 8.04 requiring such Bank to
designate a different Applicable Lending Office under certain circumstances or
at a time when the circumstances giving rise to such greater payment did not
exist.


Section 9.07.    Designated Banks. (a) Subject to the provisions of this
subsection (a), any Bank may at any time designate an Eligible Designee to
provide all or a portion of the Loans to be made by such Bank pursuant to this
Agreement; provided that such designation shall not be effective unless the
Company and the Agent consent thereto (which consents shall not be unreasonably
withheld). When a Bank and its Eligible Designee shall have signed an agreement
substantially in the form of Exhibit H hereto (a “Designation Agreement”) and
the Company and the Agent shall have signed their respective consents thereto,
such Eligible Designee shall become a Designated Bank for purposes of this
Agreement. The Designating Bank shall thereafter have the right to permit such
Designated Bank to provide all or a portion of the Loans to be made by such
Designating Bank pursuant to Section 2.01 or 2.03, and the making of such Loans
or portion thereof shall satisfy the obligation of the Designating Bank to the
same extent, and as if, such Loans or portion thereof were made by the
Designating Bank. As to any Loans or portion thereof made by it, each Designated
Bank shall have all the rights that a Bank making such Loans or portion thereof
would have had under this Agreement and otherwise; provided that (x) its voting
rights under this Agreement shall be exercised solely by its Designating Bank
and (y) its Designating Bank shall remain solely responsible to the other
parties hereto for the performance of such Designated Bank’s obligations under
this Agreement, including its obligations in respect of the Loans or portion
thereof made by it. No additional Note shall be required to evidence the Loans
or portion thereof made by a Designated Bank; and the Designating Bank shall be
deemed

46

--------------------------------------------------------------------------------




to hold its Note as agent for its Designated Bank to the extent of the Loans or
portion thereof funded by such Designated Bank. Each Designating Bank shall act
as administrative agent for its Designated Bank and give and receive notices and
other communications on its behalf. Any payments for the account of any
Designated Bank shall be paid to its Designating Bank as administrative agent
for such Designated Bank and neither the Company nor the Agent shall be
responsible for any Designating Bank’s application of such payments. In
addition, any Designated Bank may, with notice to (but without the prior written
consent of) the Company and the Agent, (i) assign all or portions of its
interest in any Loans to its Designating Bank or to any financial institutions
consented to by the Company and the Agent that provide liquidity and/or credit
facilities to or for the account of such Designated Bank to support the funding
of Loans or portions thereof made by it and (ii) disclose on a confidential
basis pursuant to a confidentiality agreement satisfactory in form and substance
to the Company any non-public information relating to its Loans or portions
thereof to any rating agency, commercial paper dealer or provider of any
guarantee, surety, credit or liquidity enhancement to such Designated Bank.


(b)    Each party to this Agreement agrees that it will not institute against,
or join any other person in instituting against, any Designated Bank any
bankruptcy, insolvency, reorganization or other similar proceeding under any
federal or state bankruptcy or similar law, for one year and a day after all
outstanding senior indebtedness of such Designated Bank is paid in full. The
Designating Bank for each Designated Bank agrees to indemnify, save, and hold
harmless each other party hereto for any loss, cost, damage and expense arising
out of its inability to institute any such proceeding against such Designated
Bank. This subsection (b) shall survive the termination of this Agreement.


(c)    Each Bank that designates a Designated Bank to provide all or a portion
of the Loans to be made by such Bank pursuant to this Agreement shall, acting
solely for this purpose as a non-fiduciary agent of the Company, maintain a
register on which it enters the name and address of each Designated Bank and the
principal amounts (and stated interest) of each Designated Bank’s interest in
the Loans or other obligations under the Loan Documents (the “Designated Bank
Register”); provided that no Bank shall have any obligation to disclose all or
any portion of the Designated Bank Register to any Person (including the
identity of any Designated Bank or any information relating to a Designated
Bank’s interest in any commitments, loans, or its other obligations under any
Loan Document) except to the extent that such disclosure is necessary to
establish that such commitment, loan, or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations or, if
different, under Section 871(h) or 881(c) of the Internal Revenue Code. The
entries in the Designated Bank Register shall be conclusive absent clearly
demonstrable error, and such Bank shall treat each Person whose name is recorded
in the Designated Bank Register as the owner of such Loan for all purposes of
this Agreement notwithstanding any notice to the contrary.


Section 9.08.    Collateral. Each of the Banks represents to the Agent and each
of the other Banks that it in good faith is not relying upon any “margin stock”
(as defined in Regulation U) as collateral in the extension or maintenance of
the credit provided for in this Agreement.


Section 9.09.    Governing Law; Submission to Jurisdiction. This Agreement and
each Note shall be governed by and construed in accordance with the laws of the
State of New York. The Company hereby submits to the nonexclusive jurisdiction
of the United States District Court for the Southern District of New York and of
any New York State court sitting in New York City, for purposes of all legal
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby. The Company irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such proceeding brought in such a court and any claim that
any such proceeding brought in such a court has been brought in an inconvenient
forum.



47

--------------------------------------------------------------------------------




Section 9.10.    Counterparts; Integration. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement constitutes the entire agreement and understanding among the parties
hereto and, except as expressly provided in the Commitment Letter or in the Fee
Letters, supersedes any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof.


Section 9.11.    Waiver of Jury Trial. EACH OF THE COMPANY, THE AGENT AND THE
BANKS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.


Section 9.12.    Confidentiality. Each of the Agent and the Banks agree to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to their and their affiliates’ directors,
officers, employees, third party service providers and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section 9.12, (i) to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) to any direct or indirect
contractual counterparty in swap agreements or such contractual counterparty’s
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section 9.12), (g) to the National Association of Insurance Commissioners
or any similar organization or any nationally recognized rating agency that
requires access to information about a Bank’s investment portfolio in connection
with ratings issues with respect to such Bank, (h) with the consent of the
Company or (i) to the extent such Information becomes publicly available other
than as a result of a breach of this Section 9.12. For the purposes of this
Section 9.12, “Information” means all information received directly or
indirectly from the Company relating to the Company or its business, other than
any such information that is available to the Agent or any Bank on a
non-confidential basis and other than information pertaining to this Agreement
routinely provided by arrangers to data service providers, including league
table providers, that serve the lending industry. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.


Section 9.13.    USA Patriot Act. Each Bank that is subject to the requirements
of the Patriot Act hereby notifies the Company that pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies the Company, which information includes the name and address of the
Company and other information that will allow such Bank to identify the Company
in accordance with the Patriot Act.


Section 9.14.    No Fiduciary Relationship. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Company acknowledges and agrees, and acknowledges its affiliates’
understanding that (i)(A) the arranging and other services regarding this
Agreement provided by the Agent, the Syndication Agent, the Joint Lead Arrangers
and Bookrunners and the Banks (as used in this paragraph

48

--------------------------------------------------------------------------------




“Agent and Bank Parties”) are arm’s-length commercial transactions between the
Company and its affiliates, on the one hand, and the Agent and Bank Parties, on
the other hand, (B) the Company has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate and (C) the
Company is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii)(A) each of the Agent and Bank Parties is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Company or any of its affiliates, or any other Person and (B)
none of the Agent and Bank Parties has any obligation to the Company or any of
its affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Agent and Bank Parties and their respective affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Company and its affiliates, and none of the Agent, the Agent and Bank
Parties has any obligation to disclose any of such interests to the Company or
any of its affiliates. To the fullest extent permitted by law, the Company
hereby waives and releases any claims that it may have against the Agent and
Bank Parties with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.


Section 9.15.    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
    
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.



49

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
ROCKWELL COLLINS, INC.
By:
 
Name:
 
Title:
 
 
 
Address:
[•]
Attention:
[•]
Telecopy:
[•]


50

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as Agent and as a Bank
By:
 
Name:
 
Title:
 
 
 
Address:
JPMorgan Chase Bank, N.A. JPMorgan Loan Services
500 Stanton Christiana Road
Ops 2, 3rd Floor
Newark, DE 19713
Attention:
Loan and Agency Services Group
Telecopy:
(302) 634-3301


51

--------------------------------------------------------------------------------




CITIBANK, N.A., as a Bank
By:
 
Name:
Title:


52

--------------------------------------------------------------------------------




[INSERT BANK NAME], as a Bank
By:
 
Name:
 
Title:
 



If second signature is required:
By:
Name:
 
Title:
 


53

--------------------------------------------------------------------------------




SCHEDULE 1.01
Commitment Schedule
Institution
JPMorgan Chase Bank, N.A.
$32,500,000
Citibank, N.A.
$32,500,000
Crédit Agricole Corporate and Investment Bank
$20,500,000
Mizuho Bank, Ltd.
$20,500,000
The Bank of New York Mellon
$20,500,000
U.S. Bank National Association
$20,500,000
Wells Fargo Bank, National Association
$20,500,000
KeyBank National Association
$12,500,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$12,500,000
Street Bank and Trust Company
$7,500,000
Total
$200,000,000




54

--------------------------------------------------------------------------------




SCHEDULE 2.01
PRICING SCHEDULE
The “Base Rate Margin,” “Euro-Dollar Margin” and “Facility Fee Rate” for any day
are the respective rates per annum set forth below in the applicable row and
column corresponding to the Pricing Level that apply on such day:
Pricing
Level I
Level II
Level III
Level IV
Level V
Base Rate Margin
0
0
0
0.055%
0.17%
Euro-Dollar Margin
0.71%
0.825%
0.94%
1.055%
1.17%
Facility Fee Rate
0.04%
0.05%
0.06%
0.07%
0.08%



For purposes of this Pricing Schedule, the following terms have the following
meanings:
“Level I Pricing” applies on any day if on such day the Company’s unsecured
long-term debt securities are rated A+ or higher by S&P or A1 or higher by
Moody’s.
“Level II Pricing” applies on any day if on such day Level I Pricing does not
apply and the Company’s unsecured long-term debt securities are rated A or
higher by S&P or A2 or higher by Moody’s.
“Level III Pricing” applies on any day if on such day Level II Pricing does not
apply and the Company’s unsecured long-term debt securities are rated A- or
higher by S&P or A3 or higher by Moody’s.
“Level IV Pricing” applies on any day if on such day Level III Pricing does not
apply and the Company’s unsecured long-term debt securities are rated BBB+ or
higher by S&P or Baa1 or higher by Moody’s.
“Level V Pricing” applies on any day if no lower Pricing Level applies on such
day.
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Pricing Level” refers to the determination of which of Level I Pricing, Level
II Pricing, Level III Pricing, Level IV Pricing or Level V Pricing applies.
Level I Pricing is the lowest Pricing Level and Level V Pricing the highest.
“S&P” means Standard & Poor’s Ratings Services and its successors.

55

--------------------------------------------------------------------------------




The credit ratings to be utilized for purposes of this Pricing Schedule are
those assigned to the senior unsecured long-term debt securities of the Company
without third-party credit enhancement, and any rating assigned to any other
debt security of the Company shall be disregarded. The credit ratings in effect
on any day are those in effect at the close of business on such day. If the
Company is split-rated and the ratings differential is one notch, the higher of
the two ratings will apply (e.g., A+/A2 results in Level I Pricing). If the
Company is split-rated and the ratings differential is more than one notch, the
average of the two ratings (or the higher of two intermediate ratings) shall be
used (e.g., A/Baa1 results in Level III Pricing, as does A/Baa2). If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Company
and the Banks shall negotiate in good faith to amend the related definition in
this Pricing Schedule to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the rating shall be determined by reference to the rating
most recently in effect prior to such change or cessation.



56

--------------------------------------------------------------------------------




EXHIBIT A
NOTE
New York, New York
__________ __ , 20__
For value received, Rockwell Collins, Inc., a Delaware corporation (the
“Company”), promises to pay to (the “Bank”), for the account of its Applicable
Lending Office, or to its registered Assignee, the unpaid principal amount of
each Loan made by the Bank to the Company pursuant to the Credit Agreement
referred to below on the Maturity Date provided for in the Credit Agreement. The
Company promises to pay interest on the unpaid principal amount of each such
Loan on the dates and at the rate or rates provided for in the Credit Agreement.
All such payments of principal and interest shall be made in lawful money of the
United States in Federal or other immediately available funds at the office of
JPMorgan Chase Bank, N.A., 383 Madison Avenue, New York, New York 10179.
All Loans made by the Bank, the respective types and maturities thereof and all
repayments of the principal thereof shall be recorded by the Bank and, if the
Bank so elects in connection with any transfer or enforcement hereof,
appropriate notations to evidence the foregoing information with respect to each
such Loan then outstanding may be endorsed by the Bank on the schedule attached
hereto, or on a continuation of such schedule attached to and made a part
hereof; provided that the failure of the Bank to make, or any error in making,
any such recordation or endorsement shall not affect the obligations of the
Company hereunder or under the Credit Agreement.
This note is one of the Notes referred to in the 364-Day Credit Agreement dated
as of February 5, 2016 among the Company, the banks parties thereto and JPMorgan
Chase Bank, N.A., as Agent (as the same may be amended from time to time, the
“Credit Agreement”). Terms defined in the Credit Agreement are used herein with
the same meanings. Reference is made to the Credit Agreement for provisions for
the prepayment hereof and the acceleration of the maturity hereof.
ROCKWELL COLLINS, INC.
By:
 
Name:
Title:


57

--------------------------------------------------------------------------------




Note (contd.)


LOANS AND PAYMENTS OF PRINCIPAL


Date
Amount of Loan
Type of Loan
Amount of Principal Repaid
Maturity Date
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





    

58

--------------------------------------------------------------------------------




EXHIBIT B
Form of Competitive Bid Quote Request
[Date]
To:
JPMorgan Chase Bank, N.A. (the “Agent”)

From:
Rockwell Collins, Inc.

Re:
364-Day Credit Agreement (as the same may be amended from time to time, the
“Credit Agreement”) dated as of February 5, 2016 among the Company, the Banks
parties thereto and the Agent

We hereby give notice pursuant to Section 2.03 of the Credit Agreement that we
request Competitive Bid Quotes for the following proposed Competitive Bid
Borrowing(s):
Date of Borrowing: __________________
Principal Amount*
Interest Period**
 
 
$
 

Such Competitive Bid Quotes should offer a Competitive Bid [Margin] [Absolute
Rate]. [The applicable base rate is the London Interbank Offered Rate.]
Terms used herein have the meanings assigned to them in the Credit Agreement.
ROCKWELL COLLINS, INC.
By:
 
Name:
Title:





____________________________
* Amount must be $10,000,000 or a larger multiple of $1,000,000.


** Not less than one month (LIBOR Auction) or not less than 7 days (Absolute
Rate Auction), subject to provisions of the definition of Interest Period.

59

--------------------------------------------------------------------------------




EXHIBIT C
Form of Invitation for Competitive Bid Quotes
To:    [Name of Bank]
Re:
Invitation for Competitive Bid Quotes to Rockwell Collins, Inc. (the “Company”)

Pursuant to Section 2.03 of the 364-Day Credit Agreement dated as of February 5,
2016 among the Company, the Banks parties thereto and the undersigned, as Agent,
we are pleased on behalf of the Company to invite you to submit Competitive Bid
Quotes to the Company for the following proposed Competitive Bid Borrowing(s):
Date of Borrowing: __________________
Principal Amount
Interest Period
 
 
$
 

Such Competitive Bid Quotes should offer a Competitive Bid [Margin] [Absolute
Rate]. [The applicable base rate is the London Interbank Offered Rate.]
Please respond to this invitation by no later than [2:00 P.M.] [9:30 A.M.] (New
York City time) on [date].
JPMORGAN CHASE BANK, N.A., as Agent
By:
 
 
Authorized Officer


60

--------------------------------------------------------------------------------




EXHIBIT D
Form of Competitive Bid Quote
To:    JPMorgan Chase Bank, N.A., as Agent
Re:
Competitive Bid Quote to Rockwell Collins, Inc. (the “Company”)

In response to your invitation on behalf of the Company dated _____________,
____, we hereby make the following Competitive Bid Quote on the following terms:
1.    Quoting Bank: ________________________________
2.
Person to contact at Quoting Bank:

_____________________________
3.    Date of Borrowing: ____________________** As specified in the related
Invitation.
4.
We hereby offer to make Competitive Bid Loan(s) in the following principal
amounts, for the following Interest Periods and at the following rates:

Principal
Amount**
Interest
Period***
Competitive Bid
[Margin]****[Absolute Rate]***** 
$
 
 
$
 
 



[Provided, that the aggregate principal amount of Competitive Bid Loans for
which the above offers may be accepted shall not exceed $____________.]* 
We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the 364-Day Credit
Agreement dated as of February 5, 2016 among the Company, the Banks parties
thereto and yourselves, as Agent, irrevocably obligate(s) us to make the
Competitive Bid Loan(s) for which any offer(s) are accepted, in whole or in
part.
____________________________________________ 
* As specified in the related Invitation.
** Principal amount bid for each Interest Period may not exceed principal amount
requested. Specify aggregate limitation if the sum of the individual offers
exceeds the amount the Bank is willing to lend. Bids must be made for $5,000,000
or a larger multiple of $1,000,000.
*** Not less than one month or not less than 7 days, as specified in the related
Invitation. No more than five bids are permitted for each Interest Period.
**** Margin over or under the London Interbank Offered Rate determined for the
applicable Interest Period. Specify percentage (to the nearest 1/10,000 of 1%)
and specify whether “PLUS” or “MINUS”.
***** Specify rate of interest per annum (to the nearest 1/10,000th of 1%).

61

--------------------------------------------------------------------------------




 
Very truly yours,
 
[NAME OF BANK]
Dated:
 
 
By:
 
 
 
Authorized Officer


62

--------------------------------------------------------------------------------




EXHIBIT E
[Reserved]







63

--------------------------------------------------------------------------------




EXHIBIT F
[Reserved]

64

--------------------------------------------------------------------------------




EXHIBIT G
ASSIGNMENT AND ASSUMPTION AGREEMENT
AGREEMENT dated as of _________, ____ among [ASSIGNOR] (the “Assignor”),
[ASSIGNEE] (the “Assignee”), ROCKWELL COLLINS, INC. (the “Company”) and JPMORGAN
CHASE BANK, N.A., as Agent (the “Agent”).
W I T N E S S E T H
WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the 364-Day Credit Agreement dated as of February 5, 2016 among the Company, the
Assignor and the other Banks party thereto, as Banks, and the Agent (as the same
may be amended from time to time, the “Credit Agreement”);
WHEREAS, as provided under the Credit Agreement, the Assignor has a Commitment
to make Loans to the Company in an aggregate principal amount at any time
outstanding not to exceed $__________;
WHEREAS, Committed Loans made to the Company by the Assignor under the Credit
Agreement in the aggregate principal amount of $__________ are outstanding at
the date hereof; and
WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its
Commitment thereunder in an amount equal to $__________ (the “Assigned Amount”),
together with a corresponding portion of its outstanding Committed Loans, and
the Assignee proposes to accept assignment of such rights and assume the
corresponding obligations from the Assignor on such terms;
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:
SECTION 1. Definitions. All capitalized terms not otherwise defined herein shall
have the respective meanings set forth in the Credit Agreement.
SECTION 2. Assignment. The Assignor hereby assigns and sells to the Assignee all
of the rights of the Assignor under the Credit Agreement to the extent of the
Assigned Amount, and the Assignee hereby accepts such assignment from the
Assignor and assumes all of the obligations of the Assignor under the Credit
Agreement to the extent of the Assigned Amount, including the purchase from the
Assignor of the corresponding portion of its outstanding Committed Loans at the
date hereof. Upon the execution and delivery hereof by the Assignor, the
Assignee, the Company and the Agent and the payment of the amounts specified in
Section 3 required to be paid on the date hereof (i) the Assignee shall, as of
the date hereof, succeed to the rights and be obligated to perform the
obligations of a Bank under the Credit Agreement with a Commitment in an amount
equal to the Assigned Amount and acquire the rights of the Assignor with respect
to a corresponding portion of its outstanding Committed Loans, and (ii) the
Commitment of the Assignor shall, as of the date hereof, be reduced by a like
amount and the Assignor released from its obligations under the Credit Agreement
to the extent such obligations have been assumed by the Assignee. The assignment
provided for herein shall be without recourse to the Assignor.
SECTION 3. Payments. As consideration for the assignment and sale contemplated
in Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof
in Federal funds the amount heretofore agreed between them.** Amount should
combine principal together with accrued interest and breakage compensation, if
any, to be paid by Assignee, net of any portion of any upfront fee to be paid by
the Assignor

65

--------------------------------------------------------------------------------




to the Assignee. It may be preferable in an appropriate case to specify these
amounts generically or by formula rather than as a fixed sum. It is understood
that facility fees accrued to the date hereof are for the account of the
Assignor and such fees accruing from and including the date hereof with respect
to the Assigned Amount are for the account of the Assignee. Each of the Assignor
and the Assignee hereby agrees that if it receives any amount under the Credit
Agreement which is for the account of the other party hereto, it shall receive
the same for the account of such other party to the extent of such other party’s
interest therein and shall promptly pay the same to such other party.
SECTION 4. Consent of the Company and the Agent. This Agreement is conditioned
upon the consent of [the Agent and the Company] pursuant to Section 9.06(c) of
the Credit Agreement. The execution of this Agreement by [the Agent and the
Company] is evidence of this consent.
SECTION 5. Note. Pursuant to Section 9.06(c) of the Credit Agreement, the
Company agrees, if requested by the Assignee, to execute and deliver a Note
payable to the Assignee or its registered assignee to evidence the assignment
and assumption provided for herein.
SECTION 6. Non‑Reliance on Assignor. The Assignor makes no representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial condition, or statements of the Company, or the validity
and enforceability of the obligations of the Company in respect of the Credit
Agreement or any Note. The Assignee acknowledges that it has, independently and
without reliance on the Assignor, and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and will continue to be responsible for making its own
independent appraisal of the business, affairs and financial condition of the
Company.
SECTION 7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
SECTION 8. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.




















_____________________________


* Amount should combine principal together with accrued interest and breakage
compensation, if any, to be paid by Assignee, net of any portion of any upfront
fee to be paid by the Assignor to the Assignee. It may be preferable in an
appropriate case to specify these amounts generically or by formula rather than
as a fixed sum.







66

--------------------------------------------------------------------------------








[ASSIGNOR]
By:
 
 
Title:
 



[ASSIGNEE]
By:
 
 
Title:
 



JPMORGAN CHASE BANK, N.A., as Agent
By:
 
 
Title:
 





[ROCKWELL COLLINS, INC.
By:
 
 
Title:
 


67

--------------------------------------------------------------------------------




EXHIBIT H
DESIGNATION AGREEMENT
dated as of ________________ __, _____
Reference is made to the 364-Day Credit Agreement dated as of February 5, 2016
(as amended from time to time, the “Credit Agreement”) among Rockwell Collins,
Inc., a Delaware corporation (the “Company”), the Banks party thereto and
JPMorgan Chase Bank, N.A., as Agent (the “Agent”). Terms defined in the Credit
Agreement are used herein with the same meaning.
_________________ (the “Designator”) and ________________ (the “Designee”) agree
as follows:
1.    The Designator designates the Designee as its Designated Bank under the
Credit Agreement and the Designee accepts such designation.
2.    The Designator makes no representations or warranties and assumes no
responsibility with respect to the financial condition of the Company or the
performance or observance by the Company of any of its obligations under the
Credit Agreement or any other instrument or document furnished pursuant thereto.
3.    The Designee (i) confirms that it is an Eligible Designee; (ii) appoints
and authorizes the Designator as its administrative agent and attorney‑in‑fact
and grants the Designator an irrevocable power of attorney to receive payments
made for the benefit of the Designee under the Credit Agreement and to deliver
and receive all communications and notices under the Credit Agreement, if any,
that the Designee is obligated to deliver or has the right to receive
thereunder; (iii) acknowledges that the Designator retains the sole right and
responsibility to vote under the Credit Agreement, including, without
limitation, the right to approve any amendment or waiver of any provision of the
Credit Agreement; and (iv) agrees that the Designee shall be bound by all such
votes, approvals, amendments and waivers and all other agreements of the
Designator pursuant to or in connection with the Credit Agreement, all subject
to Section 9.05 of the Credit Agreement.
4.    The Designee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements referred
to in Article 4 or delivered pursuant to Article 5 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Designation Agreement and (ii) agrees
that it will, independently and without reliance upon the Agent, the Designator
or any other Bank and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action it may be permitted to take under the Credit Agreement.
5.    Following the execution of this Designation Agreement by the Designator
and the Designee and the consent hereto by the Company, it will be delivered to
the Agent for its consent. This Designation Agreement shall become effective
when the Agent consents hereto or on any later date specified on the signature
page hereof.
6.    Upon the effectiveness hereof, the Designee shall have the right to make
Loans or portions thereof as a Bank pursuant to Section 2.01 or 2.03 of the
Credit Agreement and the rights of a Bank related thereto. The making of any
such Loans or portions thereof by the Designee shall satisfy the obligations of
the Designator under the Credit Agreement to the same extent, and as if, such
Loans or portions thereof were made by the Designator.

68

--------------------------------------------------------------------------------




7.    This Designation Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.
IN WITNESS WHEREOF, the parties have caused this Designation Agreement to be
executed by their respective officers hereunto duly authorized, as of the date
first above written.
Effective Date:______ __, ____
[NAME OF DESIGNATOR]
By:
 
 
Name:
 
 
Title:
 



[NAME OF DESIGNEE]
By:
 
 
Name:
 
 
Title:
 





The undersigned consent to the foregoing designation.


ROCKWELL COLLINS, INC.
By:
 
 
Name:
 
 
Title:
 



JPMORGAN CHASE BANK, N.A., as Agent
By:
 
 
Name:
 
 
Title:
 








69